Exhibit 10.2

 

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

DATED AS OF MAY 10, 2011

 

 

AMONG

 

GRANITE CITY FOOD & BREWERY LTD.,

AS BORROWER,

 

EACH OTHER PERSON FROM TIME TO TIME PARTY HERETO,

AS A GRANTOR HEREUNDER,

 

and

 

FIFTH THIRD BANK,

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

 

1.1

Terms Defined in Credit Agreement

 

1.2

Terms Defined in UCC

1

1.3

Terms Defined Herein

1

 

 

 

SECTION 2 GUARANTY

6

2.1

Guaranty

6

2.2

Guaranty Absolute

6

2.3

Actions with Respect to Guaranteed Obligations

7

2.4

Guarantor Maximum Liability

8

2.5

Right of Contribution

8

2.6

Waivers

9

2.7

Subrogation

9

2.8

No Reliance

10

2.9

Continuing Guaranty

10

 

 

 

SECTION 3 GRANT OF SECURITY INTEREST

10

3.1

Grant

10

3.2

Collateral Assignment of Rights under Assigned Agreements

12

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

13

4.1

Ownership of Collateral

13

4.2

Security Interests; Filings

13

4.3

Grantor Information; Locations of Collateral

13

4.4

Pledged Collateral

14

4.5

Documents of Title

14

4.6

Deposit Accounts

14

4.7

Non-UCC Property

14

 

 

 

SECTION 5 COVENANTS

15

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

15

5.2

Maintenance of Perfected Lien; Further Documentation

15

5.3

Changes in Locations, Name, etc

16

5.4

Accounts

16

5.5

Intellectual Property

16

5.6

Other Matters

17

5.7

Pledged Equity Interests

19

 

 

 

SECTION 6 REMEDIAL PROVISIONS

20

6.1

Remedies

20

6.2

Application of Proceeds

23

6.3

Grant of License

23

6.4

Private Sale of Pledged Equity Interests

24

6.5

The Grantors Remain Liable

24

 

i

--------------------------------------------------------------------------------


 

6.6

Waivers

25

 

 

 

SECTION 7 ADMINISTRATIVE AGENT

25

7.1

Administrative Agent; Standard of Care

25

7.2

Further Assurances; Attorney-in-Fact

26

 

 

 

SECTION 8 MISCELLANEOUS

28

8.1

Amendments

28

8.2

Notices

28

8.3

Successors; Assigns

28

8.4

Survival

28

8.5

No Waivers

28

8.6

Enforcement

28

8.7

Severability

29

8.8

Headings

29

8.9

Marshaling; Payments Set Aside

29

8.10

GOVERNING LAW; SUBMISSION TO JURISDICTION

29

8.11

WAIVER OF JURY TRIAL

29

8.12

Counterparts; Integration

30

8.13

No Strict Construction

30

8.14

Termination; Reinstatement

30

 

Exhibit A

—

Form of Guarantor Joinder Agreement

Exhibit B

—

Form of Copyright Security Agreement

Exhibit C

—

Form of Patent Security Agreement

Exhibit D

—

Form of Trademark Security Agreement

Exhibit E

—

Form of Pledge Amendment

Schedule 1.3(A)

—

Assigned Agreements

Schedule 1.3(B)

—

Pledged Collateral

Schedule 3.3

—

Commercial Tort Claims

Schedule 4.2

—

Filing Locations

Schedule 4.3

—

Grantor Information, etc.

 

ii

--------------------------------------------------------------------------------


 

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

THIS GUARANTY, PLEDGE AND SECURITY AGREEMENT dated as of May 10, 2011 is entered
into by GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation (“Borrower”),
each other Person (other than Administrative Agent) signatory hereto, and each
other Person that after the date hereof executes a joinder agreement in
substantially the form of Exhibit A (each a “Guarantor Joinder Agreement”) (each
of such other Persons (excluding Borrower) are sometimes hereinafter referred
to, individually, as a “Guarantor”, and, collectively, as “Guarantors”; and
Borrower and Guarantors are sometimes hereinafter referred to, individually, as
a “Grantor” and, collectively, as “Grantors”), in each case in favor of FIFTH
THIRD BANK, an Ohio banking corporation, in its capacity as administrative agent
(in such capacity, together with its successors and assigns in such capacity,
“Administrative Agent”) for all Secured Parties.

RECITALS:

 

WHEREAS, Borrower, Lenders and Administrative Agent are parties to a Credit
Agreement of even date herewith (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to make loans and other
credit accommodations to or for the account of Borrower upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, it is a condition to the loans and other credit accommodations to or
for the account of Borrower under the Credit Agreement that each Grantor shall
have executed and delivered this Agreement to Administrative Agent;

 

WHEREAS, it is a further condition to such loans and other credit accommodations
that each Guarantor shall have guaranteed to the Secured Parties the prompt and
complete payment, performance and observance of all Obligations of Borrower; and

 

WHEREAS, each Guarantor will obtain substantial direct and indirect benefits as
a result of such loans and other credit accommodations, which benefits are
hereby acknowledged by such Guarantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Grantors and Administrative Agent agree as
follows:

 

SECTION 1
DEFINITIONS

 

1.1                                 Terms Defined in Credit Agreement.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
(including, without limitation, in the preamble and Recitals hereto) have the
meanings ascribed to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

1.2                                 Terms Defined in UCC.  The following terms
have the meanings ascribed to them in the UCC:

 

(1)

account

(2)

account debtor

(3)

certificate of title

(4)

certificated security

(5)

chattel paper

(6)

commercial tort claim

(7)

deposit account

(8)

document

(9)

electronic chattel paper

(10)

equipment

(11)

fixtures

(12)

general intangible

(13)

goods

(14)

instrument

(15)

inventory

(16)

investment property

(17)

letter-of-credit right

(18)

payment intangible

(19)

proceeds

(20)

record

(21)

security

(22)

software

(23)

supporting obligation

(24)

tangible chattel paper

 

 

 

1.3                                 Terms Defined Herein.  As used herein
(including, without limitation, in the preamble and Recitals hereto), the
following terms have the following meanings:

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Agreement” means this Guaranty, Pledge and Security Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time in accordance with the terms and provisions hereof.

 

“Assigned Agreement Undertakings” has the meaning set forth in Section 3.2(a).

 

“Assigned Agreements” means those certain agreements, documents and instruments
set forth on Schedule 1.3(A), as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, in each case
to the extent permitted pursuant to the terms and provisions hereof.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Obligations” means all Obligations of Borrower.

 

--------------------------------------------------------------------------------


 

“Collateral” has the meaning set forth in Section 3.1.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter and any similar acknowledgement agreements of any Person, such as a
warehouseman or processor, that is in the possession of inventory or equipment
of any Grantor, in each case in form and substance reasonably satisfactory to
Administrative Agent.

 

“Copyright Collateral” means, with respect to any Grantor, collectively, all
Copyrights of such Grantor, all Copyright Licenses of such Grantor and all other
general intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License of such Grantor, in each
case whether now owned or existing or hereafter acquired or arising.

 

“Copyright License” means, with respect to any Grantor, any agreement, whether
written or oral, granting any right to any third party in respect of any
Copyright of such Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor in respect of any property of the
type described in the definition of Copyright set forth herein now or hereafter
owned by any third party, and all rights of such Grantor under any such
agreement, in each case whether now owned or existing or hereafter acquired or
arising.

 

“Copyrights” means, with respect to any Grantor, collectively, all of such
Grantor’s copyrights, copyright registrations and applications for copyright
registration, whether under the Laws of the United States or any other country
or jurisdiction, including all recordings, supplemental registrations and
derivative or collective work registrations, and all renewals and extensions
thereof, in each case whether published or unpublished and whether now owned or
existing or created or hereafter acquired or arising or created.

 

“Credit Agreement” has the meaning ascribed thereto in the Recitals hereto.

 

“Credit Parties” means Borrower and each Guarantor.

 

“Equity Interest” means, with respect to any Grantor, collectively, all of the
issued and outstanding capital stock or other equity interests of any Person at
any time now or hereafter owned by such Grantor (including, without limitation,
the capital stock or other equity interests of any Person that is or hereafter
becomes a Subsidiary of such Grantor), all rights to receive interest, income,
dividends, distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and all additional stock,
warrants, options, securities, interests and other property, from time to time
paid or payable or distributed or distributable in respect of any of the
foregoing, including, without limitation, all rights of such Grantor to receive
amounts due and to become due under or in respect of any applicable Equity
Investment Agreement or upon the termination thereof, all rights of access to
the books and records of any such Person, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing, of whatever kind or character (including any
tangible or intangible property or interests therein), and whether provided by
contract or granted or available under applicable Law in connection therewith,
including, without limitation, such Grantor’s right to vote and to manage and
administer the business of any such Person pursuant to any applicable Equity
Investment Agreement, together

 

2

--------------------------------------------------------------------------------


 

with all certificates, instruments and entries upon the books of securities
intermediaries at any time evidencing any of the foregoing, in each case whether
now owned or existing or hereafter acquired or arising.

 

“Equity Investment Agreement” means, with respect to any Grantor any articles or
certificate of incorporation, partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any Equity Interests of such Grantor
and to which any Grantor is now or hereafter becomes a party, in each case as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, in each case to the extent permitted pursuant to
terms and provisions of the Credit Agreement.

 

“Excluded Property” has the meaning set forth in Section 3.1.

 

“Exempt Account” has the meaning assigned to such term in the Credit Agreement.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Grantor” and “Grantors” have the respective meanings set forth in the preamble
to this Agreement.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” and “Guarantors” have the respective meanings set forth in the
preamble to this Agreement

 

“Guarantor Joinder Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Guarantor Maximum Liability” has the meaning set forth in Section 2.4.

 

“Guarantor Obligations” means, with respect to any Guarantor, all of such
Guarantor’s Guaranteed Obligations.

 

“hereby,” “herein,” “hereof,” “hereunder” and words of similar import refer to
this Agreement as a whole and not merely to the specific section, paragraph or
clause in which such word appears.

 

“Insolvency Proceeding” means, with respect to any Person, any proceeding
commenced by or against such Person under any provision of the Bankruptcy Code
or under any other bankruptcy or insolvency Law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, or extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

 

“Laws” means any and all applicable federal, state, local and foreign statutes,
laws, judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders,

 

3

--------------------------------------------------------------------------------


 

decrees, codes, plans, injunctions, permits, concessions, grants, franchises,
governmental agreements and governmental restrictions, whether now or hereafter
in effect.

 

“Partner Obligations” has the meaning set forth in Section 6.5.

 

“Patent Collateral” means, with respect to any Grantor, collectively, all
Patents of such Grantor, all Patent Licenses of such Grantor and all other
general intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Patent or Patent License of such Grantor, in each case
whether now owned or existing or hereafter acquired or arising.

 

“Patent License” means, with respect to any Grantor, any agreement, whether
written or oral, granting to any third party any right to make, use or sell any
invention based on a Patent of such Grantor or which such Grantor otherwise has
the right to license, or granting to such Grantor any right to make, use or sell
any invention in respect of any property of the type described in the definition
of Patents herein now or hereafter owned by any third party, and all rights of
such Grantor under any such agreement, in each case whether now owned or
existing or hereafter acquired or arising.

 

“Patents” means, with respect to any Grantor, collectively, all of such
Grantor’s letters patent, whether under the Laws of the United States or any
other country or jurisdiction, all recordings and registrations thereof and
applications therefor, including, without limitation, the inventions described
therein, all reissues, continuations, divisions, renewals, extensions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

 

“Payment in Full” means the occurrence of all of the following: (a) termination
of all commitments of the Secured Parties to make loans or other credit
accommodations to of for the account of Borrower or any other Credit Party under
the Credit Agreement, (b) payment in full in cash of all Secured Obligations
(other than Swap Obligations and Contingent Obligations), and (c) surrender for
cancellation or cash collateralization of all Letters of Credit in accordance
with the Credit Agreement.  The term “Paid in Full” has a correlative meaning.

 

“Pledge Amendment” has the meaning set forth in Section 5.7(b).

 

“Pledged Collateral” means, with respect to any Grantor, all Pledged Equity
Interests and all Pledged Notes of such Grantor.

 

“Pledged Equity Interests” means, with respect to any Grantor, all Equity
Interests in any Subsidiary of such Grantor in which Administrative Agent is
granted or purported to be granted a security interest pursuant to its terms and
provisions hereof, including, without limitation, all Equity Interests of such
Grantor set forth on Schedule 1.3(B).

 

“Pledged Notes” means, with respect to any Grantor, all promissory notes set
forth on Schedule 1.3(B) issued to or held by such Grantor, and all other
promissory notes or other instruments from time to time issued to or held by
such Grantor (other than promissory notes or other instruments with principal
balance outstanding thereunder that is less than (a) $50,000 for any individual
such promissory note or instrument, and (b) $100,000 in the aggregate (for all
Grantors) for all such promissory notes and instruments).

 

4

--------------------------------------------------------------------------------


 

“Schedule” refers to a schedule to this Agreement, unless another document is
specifically referenced.

 

“Section” refers to a schedule to this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means the collective reference to the Borrower Obligations
and the Guaranteed Obligations of each Guarantor.

 

“Secured Parties” means (i) Administrative Agent, (ii) the Lenders (including
any L/C Issuer in its capacity as an L/C Issuer), (iii) each other Lender or an
Affiliate of a Lender (or a Person who was a Lender or an Affiliate of a Lender
at the time of execution and delivery of a Hedge Agreement) who has entered into
a Hedge Agreement with Borrower, and (iv) the respective successors and
permitted indorsees, transferees and assigns of each of the foregoing.

 

“Securities Act” has the meaning set forth in Section 6.4.

 

“Trademark Collateral” means, with respect to any Grantor, collectively, all
Trademarks, of such Grantor, all Trademark Licenses of such Grantor and all
other general intangibles embodying, incorporating, evidencing or otherwise
relating or pertaining to any Trademark or Trademark License of such Grantor, in
each case whether now owned or existing or hereafter acquired or arising.

 

“Trademark License” means, with respect to any Grantor, any agreement, whether
written or oral, granting any right to any third party in respect of any
Trademark of such Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor in respect of any property of the
type described in the definition of Trademark herein now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement, in each
case whether now owned or existing or hereafter acquired or arising.

 

“Trademarks” means, with respect to any Grantor, collectively, all of such
Grantor’s trademarks, service marks, trade names, corporate and company names,
business names, fictitious business names, service marks, logos, trade dress,
trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the Laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time in the
State of Illinois, provided, that, if by reason of mandatory provisions of Law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection or the availability of
such remedy.

 

5

--------------------------------------------------------------------------------


 

SECTION 2
GUARANTY

 

2.1                                 Guaranty.  Each Guarantor severally and
jointly with all other Guarantors hereby unconditionally and irrevocably, as a
primary obligor and not solely as a surety, guarantees the full and prompt
payment, performance and observance when due, whether at maturity or earlier, by
reason of acceleration or otherwise, and in accordance with the terms and
provisions of the Credit Agreement and each of the other Loan Documents, of all
Borrower Obligations, whether for principal, interest (including, without
limitation, interest accruing after the commencement of an Insolvency Proceeding
with respect to Borrower, whether or not constituting an allowed claim in such
proceeding), premium, fees, commissions, expense reimbursements, payments in
respect of indemnification obligations or otherwise (collectively, (i) with
respect to each Guarantor, such Guarantor’s “Guaranteed Obligations” and (ii)
with respect to all Guarantor’s, the “Guaranteed Obligations”). Each Guarantor
hereby further agrees severally and jointly with all other Guarantors to pay, on
demand, all reasonable costs, fees and expenses, including reasonable legal
costs, fees and expenses, paid or incurred by Administrative Agent and each
other Secured Party in endeavoring to collect all or any part of the Guaranteed
Obligations from any Guarantor after the same become due and payable from, or in
prosecuting any action against, any Guarantor, and the term “Guaranteed
Obligations” as used herein shall include all such costs, fees and expenses. 
This guaranty is a guaranty of payment and not of collection.

 

2.2                                 Guaranty Absolute.  Each Guarantor severally
and jointly with all other Guarantors guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms and provisions of the Credit
Agreement and the other Loan Documents, regardless of any Law now or hereafter
in effect in any jurisdiction affecting any such terms or provisions or the
rights or remedies of Administrative Agent or any other Secured Party with
respect thereto. The obligations of each Guarantor under this Section 2 are
independent of its Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor or all Guarantors to enforce
such obligations, irrespective of whether any action is brought against
Borrower, any other Guarantor or any other guarantor or surety of or for all or
any part of the Guaranteed Obligations, or whether Borrower, any other Guarantor
or any such other guarantor or surety is joined in any such action or actions. 
The liability of each Guarantor under this Section 2 shall be irrevocable,
absolute and unconditional irrespective of, and, to the extent permitted by Law,
each Guarantor hereby irrevocably waives, all defenses such Guarantor may now or
hereafter have in any way relating to any or all of the following:

 

(a)                                  any lack of validity or enforceability of
the Credit Agreement or any other Loan Document, or any agreement, document or
instrument relating thereto;

 

(b)                                 any Insolvency Proceeding with respect to
any Credit Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term or provision of or relating to, all or any part
of the Guaranteed Obligations, or any other amendment, modification or waiver
of, or any consent to departure from, the Credit Agreement or any other Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the making of additional loans or other credit
accommodations to or for the account of Borrower or any other Credit Party or
otherwise;

 

6

--------------------------------------------------------------------------------


 

(d)                                 any taking, exchange or release of, or
non-perfection of any Lien on, any property or assets of Borrower or any other
Credit Party, or any amendment, modification or waiver of, or consent to any
departure from, any other guaranty or surety of all or any part of the
Guaranteed Obligations;

 

(e)                                  any change, restructuring or termination of
the corporate, limited liability company, partnership or other organizational
structure or existence of any Credit Party; or

 

(f)                                    except for Payment in Full, any other
circumstance (including, without limitation, the applicability of any statute of
limitations), or the existence of or reliance on any representation or warranty
made to any Credit Party or other Person by any Secured Party, in each case that
might otherwise constitute a legal or equitable defense available to, or a
discharge of, any Credit Party or any other guarantor or surety of or for all or
any part of the Guaranteed Obligations.

 

2.3                                 Actions with Respect to Guaranteed
Obligations.  Each Guarantor hereby authorizes Secured Parties, without notice
to or demand upon such Guarantor, which notice or demand is expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to:

 

(a)                                  supplement, renew, extend, accelerate or
otherwise change the time for payment of, or other terms relating to, all or any
part of the Guaranteed Obligations, or otherwise modify, restate, amend,
supplement or change the terms or provisions of any Loan Document or other
agreement, document or instrument related thereto now or hereafter executed by
any Credit Party or any other Person and delivered to any Secured Party (subject
to any consent rights contained therein), including, without limitation, any
increase or decrease in any rate of interest or fees payable in connection
therewith;

 

(b)                                 waive or otherwise consent to noncompliance
with any provision of any Loan Document, or any other agreement, document or
instrument related thereto now or hereafter executed by any Credit Party or any
other Person and delivered to any Secured Party;

 

(c)                                  accept partial payments on any Guaranteed
Obligations;

 

(d)                                 receive, take and hold additional collateral
security for the payment, performance and/or observance of all or any part of
the Guaranteed Obligations, or for the payment, performance and/or observance of
any other guarantees of all or any part of the Guaranteed Obligations or other
liabilities of any Credit Party, and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional Collateral;

 

(e)                                  apply any and all such additional
collateral security and direct the order or manner of sale thereof as Secured
Parties may determine in their sole discretion;

 

(f)                                    settle, release, compromise, collect or
otherwise liquidate the Guaranteed Obligations or accept, substitute, release,
exchange or otherwise alter, affect or impair any

 

7

--------------------------------------------------------------------------------


 

collateral security for all or any part of the Guaranteed Obligations or any
other guaranty or surety therefor, in any manner;

 

(g)                                 add, release or substitute any one or more
other guarantors or sureties of or for all of any part of the Guaranteed
Obligations, and otherwise deal with the any of Credit Parties or any other
guarantor or surety of all or any part of the Guaranteed Obligations, in each
case as Secured Parties may elect in their sole discretion; and

 

(h)                                 apply any and all payments or recoveries
from any Guarantor or from any other guarantor or surety of or for all or any
part of the Guaranteed Obligations to the Guaranteed Obligations in such order
as Secured Parties in their sole discretion may determine, irrespective of
whether such Guaranteed Obligations are secured or unsecured or guaranteed or
not guaranteed by any other Persons.

 

2.4                                 Guarantor Maximum Liability.  The provisions
of this Section 2 are severable, and in any action or proceeding involving any
state corporate or other similar Law, or in any Insolvency Proceeding with
respect to any Credit Party, if the obligations of any Guarantor under this
Section 2 would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty (after giving effect to the right of contribution set forth in
Section 2.5), then, notwithstanding any other provision of this Agreement or any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by such Guarantor or any Secured Party, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Guarantor Maximum Liability”).   If
any amount shall be paid to any Guarantor on account of any rights, claims or
remedies at any time during the continuance of an Event of Default and prior to
Payment in Full, such amount shall be held by such Guarantor in trust for the
Secured Parties, segregated from other funds of such Guarantor, and, promptly
upon receipt thereof by such Guarantor, be turned over to Administrative Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
Administrative Agent, if necessary), for application against the Secured
Obligations, whether matured or unmatured, in accordance with the Credit
Agreement. Each Guarantor agrees that its Guaranteed Obligations may at any time
and from time to time exceed its Guarantor Maximum Liability without impairing
any of the provisions of Section 2 or affecting the rights and remedies of any
Secured Party hereunder, provided, that, nothing in this sentence is intended or
shall be deemed or construed to increase any Guarantor’s obligations under
Section 2 beyond its Guarantor Maximum Liability.

 

2.5                                 Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder that has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.4.  The provisions of this Section 2.5 shall in no respect limit
the obligations and liabilities of any Guarantor to the Secured Parties, and
each Guarantor shall remain liable to the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

8

--------------------------------------------------------------------------------


 

2.6                                 Waivers.  Each Guarantor hereby waives, in
each case to the fullest extent permitted by applicable Law:

 

(a)                                  (i) diligence, presentment, protest, demand
for payment and notice of default, dishonor or nonpayment and all other notices
whatsoever to or upon Borrower or any other Credit Party with respect to any
Guaranteed Obligations, (ii) notice of the existence or creation or non-payment
of any of Guaranteed Obligations and (iii) all diligence in collection or
protection of or realization upon any Guaranteed Obligations, any Collateral or
any other guaranty of all or any part of the Guaranteed Obligations;

 

(b)                                 notice of: (i) nonperformance by any Credit
Party under any Loan Document, (ii) acceptance of the guaranty set forth in this
Section 2, (iii) default in respect of any Guaranteed Obligations, (iv) the fact
that any part of the Guaranteed Obligations is due, (v) the commencement of any
proceeding to collect from any other Credit Party, or from any other guarantor
or surety of or for all or any part of the Guaranteed Obligations, and (vi) the
exchange, sale, surrender or other handling of any Collateral;

 

(c)                                  any right to require any Secured Party to
(i) proceed first against any other Credit Party, or any other guarantor or
surety of or for all or any part of the Guaranteed Obligations, (ii) proceed
against or exhaust any Collateral given to or held by any Secured Party securing
all or any part of the Guaranteed Obligations, or (iii) pursue any other right
or remedy available to any Secured Party pursuant to any Loan Document or
applicable Law;

 

(d)                                 the benefit of any statute of limitations
affecting all or any part of the Guaranteed Obligations or such Guarantor’s
liability hereunder or the enforcement hereof; and

 

(e)                                  all other suretyship or similar defenses
available to such Guarantor pursuant to applicable Law.

 

2.7                                 Subrogation.  Until Payment in Full, each
Guarantor agrees not to exercise any rights that it may now have or hereafter
acquire against any other Credit Party or any other guarantor or surety of or
for all or any part of the Guaranteed Obligations, or that now exists or
hereafter may arise as a result of the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Section 2, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, and any right to participate in any claim or
remedy of any Secured Party against any other Credit Party or any other
guarantor or surety of or for all or any part of the Guaranteed Obligations, or
against any Collateral, whether or not such rights, claims or remedies arise in
equity or under contract, statute or common law, including the right to take or
receive from any other Credit Party or any other guarantor or surety of or for
all or any part of the Guaranteed Obligations, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security
solely on account of such right, claim or remedy; provided, that, irrespective
of Payment of Full,  no Guarantor shall have any right to exercise any rights,
claims remedies hereunder against any Credit Party or any Subsidiary of any
Credit Party if all or any part of the Guaranteed Obligations shall have been
satisfied with proceeds from the exercise of remedies by the Secured Parties in
respect of any capital stock or other equity interests of such Credit Party or
Subsidiary pursuant to a Loan Document.

 

9

--------------------------------------------------------------------------------


 

2.8                                 No Reliance.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each
other Credit Party and of any and all endorsers and/or other guarantors of any
agreement, document or instrument evidencing all or any part of the Guaranteed
Obligations and of all other circumstances bearing upon the risk of nonpayment
of all or any part of the Guaranteed Obligations that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise such Guarantor of information known to such Secured Party
regarding such condition or any such circumstances.  In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such Secured Party shall not have
any obligation to (a) to undertake any investigation not a part of its regular
business routine, (b) disclose any information which, pursuant to accepted or
reasonable commercial finance practices, such Secured Party wishes to maintain
confidential or (c) make any other or future disclosures of such information or
any other information pertaining to such Guarantor.

 

2.9                                 Continuing Guaranty.  The guaranty set forth
in this Section 2 is a continuing guaranty and shall remain in full force and
effect until Payment in Full.

 

SECTION 3
GRANT OF SECURITY INTEREST

 

3.1                                 Grant.  To secure the prompt and complete
payment, performance and observance when due (whether at stated maturity, by
acceleration or otherwise) of all Secured Obligations of such Grantor, and to
induce Administrative Agent and Lenders to enter into the Credit Agreement and
make the loans and other credit accommodations provided for therein, each
Grantor hereby grants to Administrative Agent for the benefit of the Secured
Parties a continuing security interest in (and right of setoff against) all of
the following property and interests in property of such Grantor, whether now
owned and existing or hereafter acquired or arising and wheresoever located (all
of the foregoing being hereinafter, collectively, referred to (i) with respect
to each Grantor, as such Grantor’s “Collateral” and (ii) in the aggregate with
respect to all Grantors, the “Collateral”):

 

(a)                                  accounts;

 

(b)                                 chattel paper, including, without
limitation, electronic chattel paper and tangible chattel paper;

 

(c)                                  commercial tort claims, if any, set forth
on Schedule 3.1;

 

(d)                                 Copyright Collateral;

 

(e)                                  deposit accounts;

 

(f)                                    documents;

 

(g)                                 equipment;

 

(h)                                 Pledged Collateral;

 

10

--------------------------------------------------------------------------------


 

(i)                                     fixtures;

 

(j)                                     general intangibles, including, without
limitation, payment intangibles;

 

(k)                                  goods;

 

(l)                                     instruments;

 

(m)                               inventory;

 

(n)                                 investment property;

 

(o)                                 letter-of-credit rights and supporting
obligations;

 

(p)                                 Patent Collateral;

 

(q)                                 software;

 

(r)                                    Trademark Collateral;

 

(s)                                  cash, cash equivalents and any and all
other property and interests in property of such Grantor now or hereafter coming
into the possession or custody or under the control of any Secured Party or
agent or affiliate of any Secured Party in any way or for any purpose (whether
for safekeeping, deposit, custody, pledge, transmission, collection or
otherwise), including, without limitation, the proceeds of the Loans, advances
and other financial accommodations made or extended under the Credit Agreement;

 

(t)                                    all records evidencing or containing
information relating to any of the property and interests in property of such
Grantor described in clauses (a) through (s) above;

 

(u)                                 all other personal property and interests in
personal property of Grantor not specifically described in clauses (a) through
(t) above;

 

(v)                                 to the extent not otherwise included in
clauses (a) through (u) above, all proceeds of each of the foregoing and all
accessions and additions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing;

 

provided that, notwithstanding anything to the contrary contained in any Loan
Document, this Agreement shall not constitute a grant of a security interest in
(1) any general intangible (including any Copyright Collateral, Patent
Collateral, Trademark Collateral and any liquor, brewing or other license issued
by a Governmental Authority), investment property or other right of a Grantor
arising under any contract, instrument, license or other document if (but only
to the extent that) the grant of a security interest therein would constitute a
violation of a valid and enforceable restriction in respect of such general
intangible, investment property or other right in favor of a third party or
under any law, regulation, permit, order or decree of any Governmental
Authority, unless and until all required consents shall have been obtained,
provided that this clause (1) shall not affect, limit, restrict of impair the
grant by a Grantor of a security interest pursuant to this Agreement in such
assets to the extent that an otherwise applicable prohibition or

 

11

--------------------------------------------------------------------------------


 

restriction on such grant is rendered ineffective by the UCC or in any proceeds
of any such assets; (2) any intent-to-use application for a Trademark to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use application under federal law; (3) any leasehold interest of any
Grantor in any real property (other than the leasehold interests with respect to
the real property located at 1636 SW 42nd Street, Fargo, North Dakota 58103), or
(iv) any Exempt Account (collectively, the “Excluded Property”).

 

3.2                                 Collateral Assignment of Rights under
Assigned Agreements.

 

(a)                                  Each Grantor hereby collaterally assigns
and grants to Administrative Agent, as additional security for the prompt and
complete payment, performance and observance of the Secured Obligations of such
Grantor, a security interest in all of such Grantor’s rights and remedies with
respect to all representations, warranties, covenants and agreements, including,
without limitation all rights to indemnification, reimbursement of costs and
expenses and payment of any other amounts (collectively, the “Assigned Agreement
Undertakings”) made by any Person in favor or running to the benefit of such
Grantor under each of the Assigned Agreements.

 

(b)                                 Each Grantor agrees to diligently enforce
each dispute with or claim against, any Person for which such Grantor has a
claim under any of the Assigned Agreements.  In no event shall any Grantor,
without the prior written consent of Administrative Agent, waive, release or
discharge any Person with respect to any material Assigned Agreement
Undertakings or compromise or settle any material Assigned Agreement
Undertakings or any claim or dispute with respect to any material Assigned
Agreement Undertakings, and no such waiver, release, discharge, compromise or
settlement shall be effective without the prior written consent of
Administrative Agent.

 

(c)                                  Each Grantor hereby irrevocably authorizes
and empowers Administrative Agent, as its agent, to at any time after the
occurrence and during the continuance of an Event of Default, either directly or
on behalf of such Grantor, assert any claims and demands and enforce any rights
and remedies as such Grantor may have, from time to time, against any Person
with respect to any of the Assigned Agreement Undertakings, as Administrative
Agent may reasonably deem appropriate.

 

(d)                                 Each Grantor hereby agrees and acknowledges
that Administrative Agent shall not be deemed to have assumed any of the
obligations or liabilities of such Grantor under any of the Assigned Agreements
by reason of this Section 3.2 or otherwise, and further agrees to indemnify,
protect, defend and hold Administrative Agent harmless from and with respect to
any claims or demands by all other parties thereto, except to the extent any
such claims or demands arise as a result of Administrative Agent’s gross
negligence or willful misconduct.

 

12

--------------------------------------------------------------------------------


 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into the Credit Agreement
and to make the loans and other credit accommodations contemplated thereby, each
Grantor hereby represents and warrants to Administrative Agent and each Secured
Party as follows:

 

4.1                                 Ownership of Collateral.  Each Grantor owns
(or has valid rights as a lessee or licensee, or the power to transfer or pledge
with respect to) all of such Grantor’s Collateral purported to be pledged by
such Grantor hereunder, free and clear of any Liens, except for Permitted
Liens.  No effective security agreement, financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any government or public office, and no Grantor has filed or consented to the
filing of any such statement or notice, except (a) UCC financing statements
naming Administrative Agent as secured party or that have been terminated
pursuant to applicable Law, (b) security instruments filed in the United States
Copyright Office or the United States Patent and Trademark Office, as the case
may be, naming Administrative Agent as secured party, and (c) as may be
otherwise expressly permitted by the Credit Agreement in respect of other
Permitted Liens.

 

4.2                                 Security Interests; Filings.  This
Agreement, together with (a) the filing of duly completed and authorized UCC
financing statements that (i) name each Grantor, as debtor, (ii) name
Administrative Agent, as secured party, and (iii) describe such Grantor’s
Collateral, in the jurisdictions set forth with respect to such Grantor on
Schedule 4.2, (b) the filing of duly completed and executed agreements in the
respective forms attached as Exhibits B, C and D with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, with regard to federally registered United States Copyright
Collateral, Patent Collateral and Trademark Collateral, as the case may be, of
each Grantor, (iii) the registration of transfer thereof to Administrative Agent
on the issuer’s books or the execution by the issuer of a control agreement
satisfying the requirements of Section 8-106 of the UCC with regard to
uncertificated securities and investment property (other than certificated
securities) included in the Collateral, (iv) with respect to any deposit account
and securities account, the execution of control agreements covering the same,
and (v) the delivery to Administrative Agent of all certificated securities and
instruments included in the Collateral, together with undated stock powers or
other applicable instruments of transfer duly executed in blank, creates, and at
all times shall constitute a valid and perfected Lien upon the Collateral in
favor of Administrative Agent, for the benefit of the Secured Parties, to the
extent that Article 8 and 9 of the UCC are applicable thereto, superior and
prior to the rights of all other Persons therein (except for holders of
Permitted Liens), and no other or additional filings, registrations, recordings
or actions are or shall be necessary in order to perfect or maintain the
perfection and priority of such Lien, other than actions required with respect
to Collateral of the types excluded from Articles 8 or 9 of the UCC or from the
filing requirements of Article 9 of the UCC by reason of Sections 9-309, 9-310,
9-311 and 9-312 of the UCC, and other than continuation statements required
under the UCC.

 

4.3                                 Grantor Information; Locations of
Collateral.  As of the Closing Date, Schedule 4.3 sets forth, as to each
Grantor, (a) its exact legal name as it appears in its organizational documents,
its jurisdiction of organization, its federal tax identification number and to
the extent such Grantor is organized in a jurisdiction that assigns such a
number, its organizational

 

13

--------------------------------------------------------------------------------


 

identification number, (b) the address of its chief executive office, (c) the
address of each of its other places of business, (d) the address of each
location where all original invoices, ledgers, chattel paper, instruments and
other records evidencing or relating to such Grantor’s Collateral are
maintained, and (e) the address of each location at which any fixtures,
equipment or inventory owned by such Grantor are kept or maintained.  Except as
may be otherwise noted therein, all locations identified in Schedule 4.3 are
leased by the applicable Grantor. As of the Closing Date, (i) No Grantor
presently conducts business under any prior or other name or under any trade or
fictitious name, except as set forth its name on Schedule 4.3, and (ii) no
Grantor has entered into any agreement or granted any Lien within the past five
years under any name other than its legal name or a trade or fictitious name set
forth on Schedule 4.3.  If any trade or fictitious names are set forth on
Schedule 4.3 with respect to any Grantor: (i) each such trade or fictitious name
is a trade name and style by which such Grantor may identify and sell certain of
its goods or services and conduct a portion of its business, (ii) all related
accounts are owned solely by such Grantor and are subject to the Liens and other
terms and provisions of this Agreement, and (iii) any dispute which may arise
with account debtors with respect to the products invoiced under such trade or
fictitious name are subject to the terms and provisions of this Agreement, all
as though such trade or fictitious name did not exist.

 

4.4                                 Pledged Collateral.  Schedule 1.3(B) sets
forth a complete and accurate list of all Pledged Collateral owned by each
Grantor as of the Closing Date.  As of the Closing Date, each Grantor is the
direct, sole beneficial owner and sole holder of record of the Pledged
Collateral set forth on Schedule 1.3(B) as being owned by it, free and clear of
any Liens, except for Liens granted to Administrative Agent for the benefit of
the Secured Parties. Each Grantor further represents and warrants that (i) all
Pledged Equity Interests owned by it have been (to the extent such concepts are
relevant with respect to such Pledged Equity Interests) duly authorized, validly
issued, are fully paid and non assessable, (ii) with respect to any certificates
delivered to Administrative Agent representing a Pledged Equity Interest, either
such certificates constitute securities as a result of actions by the issuer or
otherwise, or, if such certificates do not constitute securities, such Grantor
has so informed Administrative Agent so that Administrative Agent may take steps
to perfect its security interest therein as a general intangible, (iii) all such
Pledged Collateral held by a securities intermediary is covered by a control
agreement among such Grantor, such securities intermediary and Administrative
Agent that satisfies the requirements of Section 8-106 of the UCC, and (iv) no
consent, approval, authorization, or other action by, and no giving of notice,
filing with, any Governmental Authority or any other Person is required for the
exercise by Administrative Agent of the voting, consensus or other rights,
including remedial rights, provided for in this Agreement with respect to of any
Pledged Collateral, except as may be required in connection with such
disposition by Laws affecting the offering and sale of securities generally.

 

4.5                                 Documents of Title.  No bill of lading,
warehouse receipt or other document or instrument of title is outstanding with
respect to any Collateral.

 

4.6                                 Deposit Accounts.  Schedule 4.6 sets forth
all deposit accounts of each Grantor as of the Closing Date.

 

4.7                                 Non-UCC Property.  If the aggregate value of
all such property of Grantors of the types described in clauses (1), (2) and
(3) of Section 9-311(a) of the UCC exceeds $450,000,

 

14

--------------------------------------------------------------------------------


 

Grantors shall provide prompt written notice thereof to Administrative Agent
and, upon the request of Administrative Agent, Grantors shall promptly (and in
any event within thirty (30) days or such longer period as Administrative Agent
may agree in its sole discretion) take such actions (at their own cost and
expense) as may be required under the respective United States, state or other
Laws referenced in Section 9-311(a) of the UCC to perfect the security interests
granted herein in any Collateral where the filing of a financing statement does
not perfect the security interest in such property in accordance with the
provisions of Section 9-311(a) of the UCC.

 

SECTION 5
COVENANTS

 

Each Grantor covenants and agrees that until all Secured Obligations of each
Grantor shall have been Paid in Full:

 

5.1                                 Delivery of Instruments, Certificated
Securities and Chattel Paper.  If any amount payable under or in connection with
any of the Collateral in excess of an amount equal to $100,000 (in the aggregate
for all Grantors) shall be or become evidenced by any instrument, certificated
security or chattel paper, such instrument, certificated security or chattel
paper shall be immediately delivered to Administrative Agent, duly indorsed in a
manner reasonably satisfactory to Administrative Agent, to be held as Collateral
pursuant to this Agreement.  In the event that an Event of Default shall have
occurred and be continuing, upon the request of Administrative Agent, any
instrument, certificated security or chattel paper not theretofore delivered to
Administrative Agent and at such time being held by any Grantor shall be
immediately delivered to Administrative Agent, duly indorsed in a manner
reasonably satisfactory to Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

5.2                                 Maintenance of Perfected Lien; Further
Documentation.

 

(a)                                  Each Grantor shall maintain the Lien
created by this Agreement as a perfected Lien having at least the priority
described in Section 4.2 and shall defend such Lien against the claims and
demands of all Persons (other than holders of Permitted Liens).

 

(b)                                 At any time and from time to time, upon the
written request of Administrative Agent, and at the sole expense of such
Grantor, each Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including (i) filing any financing or continuation statements
under the UCC (or other similar Laws) in effect in any jurisdiction with respect
to the Liens created hereby and (ii) in the case of investment property and any
other relevant Collateral, taking any commercially reasonable actions necessary
to enable Administrative Agent to obtain “control” (within the meaning of the
UCC) with respect thereto and (iii) if requested by Administrative Agent,
delivering, to the extent permitted by Law, any original certificate of title
received by such Grantor from the applicable secretary of state or other
governmental authority after information reflecting Administrative Agent’s Lien
has been recorded therein.

 

15

--------------------------------------------------------------------------------


 

5.3           Changes in Locations, Name, etc.  No Grantor shall, (a) in the
case of clauses (ii) and (iii) below, except upon thirty (30) days’ prior
written notice (or such shorter period as Administrative Agent may agree in
writing in its sole discretion) to Administrative Agent and delivery to
Administrative Agent of all additional financing statements and other documents
reasonably requested by Administrative Agent as to the validity, perfection and
priority of the Liens provided for herein and (b) if applicable, except upon
delivery of a written supplement to Schedule 4.3 within thirty (30) days
following the establishment of any new location setting forth any additional
location at which inventory or equipment shall be kept:

 

(i)            permit any inventory or equipment (other than equipment in
transit or out for repair) of such Grantor to be kept at any location other than
those set forth on Schedule 4.3 (as supplemented from time to time); provided,
that, up to $100,000 (in the aggregate for all Grantors) in fair market value of
any inventory and equipment of Grantors may be kept at other locations;

 

(ii)           change its jurisdiction of organization or the location of its
chief executive office from that set forth on Schedule 4.3 or in any subsequent
notice delivered pursuant to this Section 5.3; or

 

(iii)          change its name, identity or corporate structure.

 

5.4           Accounts.  Other than in the ordinary course of business
consistent with its past practice and in amounts which are not material, no
Grantor shall (i) grant any extension of the time of payment of any account,
(ii) compromise or settle any account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
account, (iv) allow any credit or discount on any account, or (v) amend,
supplement or modify any account in any manner that could adversely affect in
any material respect the value thereof.

 

5.5           Intellectual Property.

 

(a)           Each Grantor (either itself or through licensees or sublicensees,
as applicable) will (i) continue to use each Trademark material to its business
in order to maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain in a manner consistent with
its past practice the quality of products and services offered under each such
Trademark, (iii) use each such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable Law,
(iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of any such Trademark unless Administrative Agent, for the benefit of
the Secured Parties, has obtained a perfected Lien on such Trademark pursuant to
this Agreement, and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any such Trademark may
become invalidated or otherwise impaired in any material respect.

 

(b)           Each Grantor (either itself or through licensees or sublicensees,
as applicable ) will not do any act, or omit to do any act, whereby any Patent
material to its business may become forfeited, invalidated, abandoned or
dedicated to the public.

 

(c)           Each Grantor (either itself or through licensees or sublicensees,
as applicable) will (i) employ each Copyright material to its business, and
(ii) not (and not permit

 

16

--------------------------------------------------------------------------------


 

any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such Copyright may become invalidated or otherwise impaired or
fall into the public domain.

 

(d)           No Grantor (either itself or through licensees or sublicensees, as
applicable) will do any act that knowingly allows any Copyright Collateral,
Patent Collateral or Trademark Collateral material to its business to infringe
the intellectual property rights of any other Person , except to the extent such
infringement could not reasonably be expected to have a Material Adverse Effect.

 

(e)           Each Grantor will notify Administrative Agent immediately if it
knows, or has reason to know (i) that any application or registration relating
to any Copyright Collateral, Patent Collateral or Trademark Collateral material
to its business may become forfeited, abandoned or dedicated to the public, or
(ii) of any adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or before any
other Governmental Authority) regarding, such Grantor’s ownership of, or the
validity of, any Copyright Collateral, Patent Collateral or Trademark Collateral
material to its business, or such Grantor’s right to register the same or to own
and maintain the same to the extent the same could reasonably be expected to
have a Material Adverse Effect.

 

(f)            Whenever any Grantor, either by itself or through any agent,
employee, licensee, sublicensee or designee, shall file an application for the
registration of any Copyright, Patent or Trademark with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, such
Grantor shall report such filing to Administrative Agent concurrently with the
next delivery of financial statements of Borrower pursuant to Section 6.1(a) of
the Credit Agreement and, upon the request of Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as Administrative Agent may reasonably
request to evidence Administrative Agent’s Lien on such Copyright, Patent or
Trademark, as the case may be, and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

 

(g)           Such Grantor will take all commercially reasonable steps to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of all Copyright Collateral, Patent Collateral
and Trademark Collateral, in each case, to the extent the same is material to
its business.

 

(h)           In the event that any Copyright Collateral, Patent Collateral or
Trademark Collateral material to its business is infringed upon or
misappropriated or diluted by a third party, each Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Copyright Collateral, Patent Collateral or
Trademark Collateral.

 

5.6           Other Matters.

 

(a)           Within ninety (90) days after the Closing Date (or such longer
period as Administrative Agent may agree in writing and in its sole discretion),
each Grantor shall use commercially reasonable efforts to cause to be delivered
to Administrative Agent a Collateral

 

17

--------------------------------------------------------------------------------


 

Access Agreement with respect to (a) each bailee with which such Grantor keeps
inventory or equipment as of the Closing Date with a fair market value in excess
of $300,000 and (b) each landlord which leases real property (and the
accompanying facilities) to such Grantor as of the Closing Date.  Such ninety
(90) day period may be extended or such requirement may be waived at the option
of Administrative Agent.  If any Grantor shall (i) cause to be delivered
inventory or equipment in excess of $300,000 in fair market value to any bailee
after the Closing Date, or (ii) lease any real property or facilities and the
value of property of such Grantor located at such leased real property is in
excess of $300,000 in fair market value after the Closing Date, in each case
such Grantor shall use commercially reasonable efforts to cause the applicable
bailee or landlord to execute and deliver to Administrative Agent a Collateral
Access Agreement.  Such requirement may be waived at the option of
Administrative Agent.

 

(b)           Each Grantor shall, at any time and from time and to time, take
such steps as Administrative Agent may reasonably request for Administrative
Agent (i) to obtain “control” of any letter-of-credit rights, or electronic
chattel paper (as such terms are defined by the UCC with corresponding
provisions thereof defining what constitutes “control” for such items of
Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to Administrative Agent, and (ii) otherwise
use commercially reasonable efforts to insure the continued perfection and
priority of Administrative Agent’s security interest in any of the Collateral
and of the preservation of its rights therein.  If any Grantor shall at any
time, acquire a commercial tort claim, such Grantor shall promptly notify
Administrative Agent thereof and supplement Schedule 3.1, therein providing a
reasonable description and summary thereof, and upon delivery thereof to
Administrative Agent, such Grantor shall be deemed to thereby grant to
Administrative Agent (and such Grantor hereby grants to Administrative Agent) a
Lien on to such commercial tort claim and all proceeds thereof, all upon the
terms and provisions of and governed by this Agreement.

 

(c)           Without limiting the generality of the foregoing, if any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify Administrative Agent thereof and, at the
request of Administrative Agent, shall take such action as Administrative Agent
may reasonably request to vest in Administrative Agent “control” under
Section 9-105 of the UCC of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record.  Administrative
Agent agrees with the Grantors that Administrative Agent will arrange, pursuant
to procedures reasonably satisfactory to Administrative Agent and so long as
such procedures will not result in Administrative Agent’s loss of control, for
the Grantors to make alterations to the electronic chattel paper or transferable
record permitted under Section 9-105 of the UCC or, as the case may be,
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or §16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by any Grantor
with respect to such electronic chattel paper or transferable record

 

18

--------------------------------------------------------------------------------


 

5.7           Pledged Equity Interests.

 

(a)           Except to the extent otherwise expressly permitted by the Credit
Agreement, each Grantor will cause the Equity Interests pledged by it hereunder
to constitute at all times 100% of the Equity Interests in each issuer thereof
owned by such Grantor and unless Administrative Agent shall have given its prior
written consent, no Grantor will cause or permit any such issuer to issue or
sell any new Equity Interests to any Person other than such Grantor or another
Credit Party, or cause, permit or consent to the admission of any other Person
(other than a Credit Party) as a stockholder, partner or member of any such
issuer.

 

(b)           If any Grantor shall, at any time and from time to time after the
Closing Date, acquire any additional Equity Interests in any Person the same
shall be pledged to Administrative Agent pursuant to Section 3.1, and such
Grantor will forthwith pledge and deposit the same with Administrative Agent and
deliver to Administrative Agent any certificates or instruments evidencing such
Equity Interests, together with undated stock powers or other necessary
instruments of transfer or assignment, duly executed in blank and in form and
substance reasonably satisfactory to Administrative Agent, together with such
other certificates and instruments as Administrative Agent may reasonably
request, and will promptly thereafter deliver to Administrative Agent a fully
completed and duly executed amendment to this Agreement in substantially the
form of Exhibit E (each, a “Pledge Amendment”) in respect thereof. Each Grantor
hereby authorizes Administrative Agent to attach each such Pledge Amendment to
this Agreement, and agrees that all Pledged Collateral described in any Pledge
Amendment shall for all purposes be deemed Pledged Collateral hereunder and
shall be subject to the provisions hereof; provided, that, the failure of any
Grantor to execute and deliver any Pledge Amendment with respect to any such
additional Pledged Collateral as required hereinabove shall not impair the
security interest of Administrative Agent in such Pledged Collateral or
otherwise adversely affect the rights and remedies of Administrative Agent
hereunder with respect thereto.

 

(c)           If any Pledged Equity Interests of any Grantor (whether now owned
or hereafter acquired) are uncertificated securities, such Grantor will promptly
notify Administrative Agent thereof and will promptly take and cause to be
taken, and will (if the issuer of such uncertificated securities is a Person
other than a Subsidiary of a Credit Party) use its commercially reasonable
efforts to cause the issuer to take, all actions required under Articles 8 and 9
of the UCC and any other applicable Law, to enable Administrative Agent to
acquire “control” (within the meaning of such term under Section 8-106 (or its
successor provision) of the UCC) of such uncertificated securities and as may be
otherwise necessary or deemed reasonably appropriate by Administrative Agent to
perfect the security interest of Administrative Agent therein.

 

(d)           So long as no Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to exercise all voting and other
consensual rights pertaining to its Pledged Equity Interests (subject to its
obligations under Section 5.7(a)), and for that purpose Administrative Agent
will execute and deliver or cause to be executed and delivered to each Grantor
all such proxies and other instruments as such Grantor may reasonably request in
writing to enable the Grantor to exercise such voting and other consensual
rights; provided, that, each Grantor agrees that it will not cast any vote, give
any consent, waiver or ratification, or take or

 

19

--------------------------------------------------------------------------------


 

fail to take any action, in any manner that could reasonably be expected to
violate or be inconsistent in any material respect with any term or provision of
this Agreement, the Credit Agreement or any other Loan Document, or have the
effect of impairing in any material respect the position or interests of
Administrative Agent or any other Secured Party.

 

(e)           So long as no Event of Default shall have occurred and be
continuing (or would occur as a result thereof), and except as otherwise
provided herein, all interest, income, dividends, distributions and other
amounts payable in cash in respect of any Grantor’s Pledged Equity Interests may
be paid to and retained by such Grantor; provided, that, all such interest,
income, dividends, distributions and other amounts shall, at all times after the
occurrence and during the continuance of an Event of Default, be paid to
Administrative Agent and retained by Administrative Agent as part of the
Collateral (except to the extent applied upon receipt to the repayment of
Secured Obligations). Administrative Agent shall also be entitled at all times
(whether or not during the continuance of an Event of Default) to receive
directly, and to retain as part of the Collateral, (i) all additional Equity
Interests or other securities or property (other than cash) paid or payable or
distributed or distributable in respect of any Pledged Equity Interests in
connection with any non-cash dividend, distribution, return of capital,
spin-off, stock split, split-up, reclassification, combination of shares or
interests or similar rearrangement, and (ii) without affecting any restrictions
against such actions contained in the Credit Agreement, all Equity Interests or
other securities or property (including cash) paid or payable or distributed or
distributable in respect of any Equity Interests in connection with any
consolidation, merger, exchange of securities, liquidation or other
reorganization. All interest, income, dividends, distributions or other amounts
that are received by any Grantor in violation of the provisions of this
Section shall be received in trust for the benefit of the Secured Parties, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to Administrative Agent as Collateral in the same form as so
received (with any necessary endorsements).

 

SECTION 6
REMEDIAL PROVISIONS

 

6.1           Remedies.  If an Event of Default shall have occurred and be
continuing, Administrative Agent shall be entitled to exercise in respect of the
Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it under any other Loan Document, by Law, in equity or
otherwise, including all rights and remedies of a secured party under the UCC,
and shall be entitled in particular, but without limitation of the foregoing, to
exercise the following rights, which each Grantor agrees are commercially
reasonable:

 

(a)           To notify any or all account debtors or obligors under any
accounts or other Collateral of the Lien in favor of Administrative Agent
created hereby and to direct all such Persons to make payments of all amounts
due thereon or thereunder directly to Administrative Agent or to an account
designated by Administrative Agent; and in such instance and from and after such
notice, all amounts and proceeds (including wire transfers, checks and other
instruments) received by any Grantor in respect of any accounts or other
Collateral shall be received in trust for the benefit of Administrative Agent
hereunder, shall be segregated from the other funds of such Grantor and shall be
forthwith deposited into such account or paid over or delivered to
Administrative Agent in the same form as so received (with any necessary

 

20

--------------------------------------------------------------------------------


 

endorsements or assignments), to be held as Collateral and applied to the
Secured Obligations as provided herein.

 

(b)           To take possession of, receive, endorse, assign and deliver, in
its own name or in the name of any Grantor, all checks, notes, drafts and other
instruments relating to any Collateral; to verify with account debtors or other
contract parties the validity, amount or any other matter relating to any
accounts or other Collateral, in its own name or in the name of any Grantor; to
accelerate any indebtedness or other obligation constituting Collateral that may
be accelerated in accordance with its terms; to take or bring all actions and
suits deemed necessary or appropriate to effect collections and to enforce
payment of any accounts or other Collateral; to settle, compromise or release in
whole or in part any amounts owing on accounts or other Collateral; and to
extend the time of payment of any and all accounts or other amounts owing under
any Collateral and to make allowances and adjustments with respect thereto, all
in the same manner and to the same extent as any Grantor might have done;

 

(c)           To notify any or all depository institutions with which any
deposit accounts are maintained to remit and transfer all monies, securities and
other property on deposit in such deposit accounts or deposited or received for
deposit thereafter to Administrative Agent, for deposit into such account or
accounts as may be designated by Administrative Agent, for application to the
Secured Obligations as provided herein;

 

(d)           To transfer to or register in its name or the name of any of its
agents or nominees all or any part of the Collateral, without notice to any
Grantor and with or without disclosing that such Collateral is subject to the
Lien created hereunder;

 

(e)           To require any Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of Administrative Agent forthwith, assemble
all or any part of the Collateral as directed by Administrative Agent and make
it available to Administrative Agent at a place designated by Administrative
Agent (it being understood that such obligations to deliver the Collateral is of
the essence of this Agreement and that, accordingly, upon application of a court
of equity having jurisdiction, Administrative Agent shall be entitled to a
decree requiring specific performance of such obligation) and each Grantor
further agrees that Administrative Agent shall have no obligation to clean up or
otherwise prepare the Collateral for sale;

 

(f)            To enter and remain upon the premises of any Grantor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Grantor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of Administrative
Agent or any designated agent for such time as Administrative Agent may desire,
in order to effectively collect or liquidate the Collateral;

 

(g)           To exercise, to the extent permitted by applicable Law, (i) all
voting, consensual and other rights and powers pertaining to the Pledged Equity
Interests (whether or not transferred into the name of Administrative Agent), at
any meeting of shareholders, partners, members or otherwise, and (ii) any and
all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to the Pledged Equity Interests as if it were
the absolute owner thereof (including, without limitation, the right to exchange
at its discretion any

 

21

--------------------------------------------------------------------------------


 

and all of the Pledged Equity Interests upon the merger, consolidation,
reorganization, reclassification, combination of shares or interests, similar
rearrangement or other similar fundamental change in the structure of the
applicable issuer, or upon the exercise by any Grantor or Administrative Agent
of any right, privilege or option pertaining to such Pledged Equity Interests),
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Equity Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as
Administrative Agent may determine, and give all consents, waivers and
ratifications in respect of the Pledged Equity Interests, all without liability
except to account for any property actually received by it, but Administrative
Agent shall have no duty to exercise any such right, privilege or option or give
any such consent, waiver or ratification and shall not be responsible for any
failure to do so or delay in so doing; and for the foregoing purposes each
Grantor will promptly execute and deliver or cause to be executed and delivered
to Administrative Agent, upon request, all such proxies and other instruments as
Administrative Agent may reasonably request to enable Administrative Agent to
exercise such rights and powers; AND IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITATION THEREOF, EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
ADMINISTRATIVE AGENT AS THE TRUE AND LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH
GRANTOR, WITH FULL POWER OF SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH
VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY
PLEDGED EQUITY INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING THE SAME, WHICH
PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND
SHALL BE EFFECTIVE UNTIL PAYMENT IN FULL; PROVIDED THAT ADMINISTRATIVE AGENT
AGREES THAT IT SHALL NOT EXERCISE SUCH RIGHTS IN THE ABSENCE OF A CONTINUING
EVENT OF DEFAULT; and

 

(h)           To sell, resell, assign and deliver, in its sole discretion, all
or any of the Collateral, in one or more parcels, on any securities exchange on
which any Pledged Equity Interests may be listed, at public or private sale, at
any of Administrative Agent’s offices or elsewhere, for cash, upon credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Administrative Agent may deem satisfactory. If any of the
Collateral is sold by Administrative Agent upon credit or for future delivery,
Administrative Agent shall not be liable for the failure of the purchaser to
purchase or pay for the same and, in the event of any such failure,
Administrative Agent may resell such Collateral. In no event shall any Grantor
be credited with any part of the proceeds of sale of any Collateral until and to
the extent cash payment in respect thereof has actually been received by
Administrative Agent. Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right of whatsoever kind, including any
equity or right of redemption of any Grantor, and each Grantor hereby expressly
waives, to the fullest extent permitted under applicable Law, all rights of
redemption, stay or appraisal, and all rights to require Administrative Agent to
marshal any assets in favor of such Grantor or any other Person or against or in
payment of any or all of the Secured Obligations, that it has or may have under
any rule of Law or statute now existing or hereafter adopted. No demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by Law, as referred to below), all of which are hereby expressly waived
by each Grantor, shall be required in connection with any sale or other
disposition of any part of the Collateral. If any notice of a proposed sale or
other disposition of any part of the Collateral shall

 

22

--------------------------------------------------------------------------------


 

be required under applicable law, Administrative Agent shall give the applicable
Grantor at least ten (10) days’ prior notice of the time and place of any public
sale and of the time after which any private sale or other disposition is to be
made, which notice each Grantor agrees is commercially reasonable.
Administrative Agent shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale may
have been given. Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. Upon each public sale and, to the extent permitted by applicable Law,
upon each private sale, Administrative Agent may purchase all or any of the
Collateral being sold, free from any equity, right of redemption or other claim
or demand, and may make payment therefor by endorsement and application (without
recourse) of the Secured Obligations in lieu of cash as a credit on account of
the purchase price for such Collateral. Administrative Agent may comply with any
applicable state or federal Law requirements in connection with the sale or
other disposition of the Collateral and each Grantor agrees that such compliance
is commercially reasonable. Administrative Agent may sell or otherwise dispose
of the Collateral without giving any warranties, specifically disclaiming any
warranties of title or the like and each Grantor agrees that such disclaimer is
commercially reasonable.

 

6.2           Application of Proceeds.  All proceeds collected by Administrative
Agent upon any sale, other disposition of or realization upon any of the
Collateral, together with all other moneys received by Administrative Agent
hereunder, shall be applied to the Secured Obligations in accordance with
Section 2.9 of the Credit Agreement.  Each Grantor shall remain liable to the
extent of any deficiency between the amount of all proceeds realized upon sale,
other disposition or collection of the Collateral, and monies held as Collateral
pursuant to this Agreement and the aggregate amount of the Secured Obligations.
Upon any sale of any Collateral hereunder by Administrative Agent (whether by
virtue of the power of sale herein granted, pursuant to judicial proceeding, or
otherwise), the receipt by Administrative Agent or the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold, and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Administrative Agent
such officer or be answerable in any way for the misapplication thereof.

 

6.3           Grant of License.  Each Grantor hereby grants (to the extent not
prohibited by the terms of any applicable license agreement) to Administrative
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
Patent Collateral, Trademark Collateral or Copyright Collateral now owned or
licensed or hereafter acquired or licensed by such Grantor, wherever the same
may be located throughout the world, for such term or terms, on such conditions
and in such manner as Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by Administrative Agent shall be exercised, at the option of
Administrative Agent, and only upon the occurrence and during the continuation
of an Event of Default; provided, that, any license, sublicense or other
transaction entered into by Administrative Agent in accordance

 

23

--------------------------------------------------------------------------------


 

herewith shall be binding upon each applicable Grantor notwithstanding any
subsequent cure or waiver of an Event of Default.

 

6.4           Private Sale of Pledged Equity Interests.

 

(a)           Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities Laws as in effect from time to time, Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Equity Interests conducted without registration or qualification under
the Securities Act and such state securities Laws, to limit purchasers to any
one or more Persons who will represent and agree, among other things, to acquire
such Pledged Equity Interests for their own account, for investment and not with
a view to the distribution or resale thereof. Each Grantor acknowledges that any
such private sales may be made in such manner and under such circumstances as
Administrative Agent may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including, without
limitation, a public offering made pursuant to a registration statement under
the Securities Act), and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner and agrees that Administrative Agent shall have no obligation to conduct
any public sales and no obligation to delay the sale of any Pledged Equity
Interests for the period of time necessary to permit its registration for public
sale under the Securities Act and applicable state securities Laws, and shall
not have any responsibility or liability as a result of its election so not to
conduct any such public sales or delay the sale of any Pledged Equity Interests,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until after such registration. Each Grantor
hereby waives any claims against Administrative Agent or any other Secured Party
arising by reason of the fact that the price at which any Pledged Equity
Interests may have been sold at any private sale was less than the price that
might have been obtained at a public sale or was less than the aggregate amount
of the Secured Obligations, even if Administrative Agent accepts the first offer
received and does not offer such Pledged Equity Interests to more than one
offeree.

 

6.5           The Grantors Remain Liable.  Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable under all agreements,
documents and instruments to which it is a party included within the Collateral
(including, without limitation, all Equity Investment Agreements) to perform all
of its obligations thereunder to the same extent as if this Agreement had not
been executed, (ii) the exercise by Administrative Agent of any of its rights or
remedies hereunder shall not release any Grantor from any of its obligations
under any of such agreements, documents and instruments, and (iii) except as
specifically provided for hereinbelow, neither Administrative Agent nor any
other Secured Party shall have any obligation or liability by reason of this
Agreement under any of such agreements, documents or instruments, nor shall
Administrative Agent or any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder. This Agreement shall not in
any way be deemed to obligate Administrative Agent, any other Secured Party or
any purchaser at a foreclosure sale under this Agreement to assume any of a
Grantor’s obligations, duties or liabilities under any Investment Agreement,
including, without limitation, any Grantor’s obligations, if any, to manage the
business and affairs of the applicable partnership, joint venture, limited
liability

 

24

--------------------------------------------------------------------------------


 

company, limited liability partnership or other issuer (collectively, the
“Partner Obligations”), unless Administrative Agent or such other Secured Party
or purchaser otherwise agrees in writing to assume any or all of such Partner
Obligations. In the event of foreclosure by Administrative Agent hereunder, then
except as provided in the preceding sentence, each applicable Grantor shall
remain bound and obligated to perform its Partner Obligations and neither
Administrative Agent nor any other Secured Party shall be deemed to have assumed
any Partner Obligations. In the event Administrative Agent, any other Secured
Party or any purchaser at a foreclosure sale elects to become a substitute
partner or member in place of a Grantor, the party making such election shall
adopt in writing such Equity Investment Agreement and agree to be bound by the
terms and provisions thereof; and subject to the execution of such written
agreement, each Grantor hereby irrevocably consents in advance to the admission
of Administrative Agent, any other Secured Party or any such purchaser as a
substitute partner or member to the extent of the Pledged Equity Interests
acquired pursuant to such sale, and agrees to execute any agreements, documents
or instruments and take any other action as may be necessary or as may be
reasonably requested in connection therewith. The powers, rights and remedies
conferred on Administrative Agent hereunder are solely to protect its interest
and privilege in the Equity Investment Agreements, as Collateral, and shall not
impose any duty upon it to exercise any such powers, rights or remedies.

 

6.6           Waivers.  Each Grantor, to the greatest extent not prohibited by
applicable Law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of Law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with Administrative Agent’s possession, custody or disposition of any Collateral
or any appraisal, valuation, stay, extension, moratorium or redemption Law), or
take or omit to take any other action, that would or could reasonably be
expected to have the effect of delaying, impeding or preventing the exercise of
any rights and remedies in respect of the Collateral, the absolute sale of any
of the Collateral or the possession thereof by any purchaser at any sale
thereof, and waives the benefit of all such Laws and further agrees that it will
not hinder, delay or impede the execution of any power granted hereunder to
Administrative Agent, but that it will permit the execution of every such power
as though no such Laws were in effect, (ii) waives all rights that it has or may
have under any applicable rule of Law or statute now existing or hereafter
adopted to require Administrative Agent to marshal any Collateral or other
assets in favor of such Grantor or any other party or against or in payment of
any or all of the Secured Obligations, and (iii) waives all rights that it has
or may have under any rule of Law or statute now existing or hereafter adopted
to demand, presentment, protest, advertisement or notice of any kind (except
notices expressly provided for herein or in the other Loan Documents) or to
require Administrative Agent to pursue any third party for any of the Secured
Obligations.

 

SECTION 7
ADMINISTRATIVE AGENT

 

7.1           Administrative Agent; Standard of Care.  Administrative Agent will
hold all items of Collateral at any time received under this Agreement in
accordance with the provisions hereof and the other Loan Documents. The
obligations of Administrative Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement and the other Loan Documents, are only those expressly set forth in
this

 

25

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents. Administrative Agent, to the extent
required under the Credit Agreement, shall act hereunder at the direction, or
with the consent, of the Required Lenders or all Lenders, as the case may be, on
the terms and provisions, and subject to the conditions, in each case set forth
in the Credit Agreement. The powers conferred on Administrative Agent hereunder
are solely to protect its interest, on behalf of the Secured Parties, in the
Collateral, and shall not impose any duty upon it to exercise any such powers.
Except for treatment of the Collateral in its possession in the same manner as
that which Administrative Agent, in its individual capacity, accords its own
property of a similar nature for its own account, and the accounting for moneys
actually received by it hereunder, Administrative Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to the Collateral. Neither
Administrative Agent nor any other Secured Party shall be liable to any Grantor
(a) for any loss or damage sustained by such Grantor, or (b) for any loss,
damage, depreciation or other diminution in the value of any of any Collateral
that may occur as a result of or in connection with or that is in any way
related to any exercise by Administrative Agent or any other Secured Party of
any right or remedy under this Agreement, any failure to demand, collect or
realize upon any of the Collateral or any delay in doing so, or any other act or
failure to act on the part of Administrative Agent or any other Secured Party,
except, in each case, to the extent that the same is caused by its own gross
negligence or willful misconduct.

 

7.2           Further Assurances; Attorney-in-Fact.

 

(a)           Each Grantor agrees that it will join with Administrative Agent to
execute and, at its own expense, file and refile under the UCC such financing
statements, continuation statements and other documents and instruments in such
offices as Administrative Agent may reasonably deem necessary or appropriate,
and wherever required or permitted by applicable Law, in order to perfect and
preserve Administrative Agent’s Lien on the Collateral, and hereby authorizes
Administrative Agent to sign and file financing statements and amendments
thereto relating to all or any part of the Collateral (including, without
limitation, information required by Part 5 of Article 9 of the UCC and which may
describe the Collateral as “all personal property” of such Grantor or “all
assets” of such Grantor or words of similar import) without the signature of
such Grantor, and agrees to do such further acts and things (including, without
limitation, making any notice filings with state tax or revenue authorities
required to be made by account creditors in order to enforce any accounts in
such state) and to execute and deliver to Administrative Agent such additional
conveyances, assignments, agreements and instruments as Administrative Agent may
reasonably require or deem advisable to perfect, establish, confirm and maintain
the Lien provided for herein, to carry out the purposes of this Agreement or to
further assure and confirm unto Administrative Agent its rights, powers and
remedies hereunder. Each Grantor hereby ratifies and approves all financing
statements naming Administrative Agent or its designee as secured party and any
Grantor as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Administrative
Agent prior to the date hereof and ratifies and confirms the authorization of
Administrative Agent to file such financing statements (and amendments, if any).
Each Grantor hereby authorizes Administrative Agent to adopt on behalf of the
Grantors any symbol required for authenticating any electronic filing. In no
event shall any Grantor at any time prior to Payment in Full file, or permit or
cause to be filed, any correction statement or termination statement with

 

26

--------------------------------------------------------------------------------


 

respect to any financing statement (or amendment or continuation with respect
thereto) naming Administrative Agent or its designee as secured party and any
Grantor as debtor.

 

(b)           Each Grantor hereby irrevocably appoints Administrative Agent its
lawful attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, Administrative Agent or otherwise, and
with full power of substitution in the premises (which power of attorney, being
coupled with an interest, is irrevocable until Payment in Full), from time to
time in Administrative Agent’s discretion after the occurrence and during the
continuance of an Event of Default (except for the actions described in clause
(vii) below which may be taken by Administrative Agent without regard to whether
an Event of Default has occurred or is continuing) to take any action and to
execute any instruments that Administrative Agent may reasonably deem necessary
or advisable to accomplish the purpose of this Agreement, including, without
limitation:

 

(i)            to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(ii)           to receive, endorse and collect any checks, drafts, instruments,
chattel paper and other orders for the payment of money made payable to such
Grantor representing any interest, income, dividend, distribution or other
amount payable in respect of any of the Collateral and to give full discharge
for the same;

 

(iii)          to obtain, maintain and adjust any property or casualty insurance
required to be maintained by the Grantor pursuant to the Credit Agreement and
direct the payment of proceeds thereof to Administrative Agent;

 

(iv)          to pay or discharge taxes, Liens or other encumbrances levied or
placed on or threatened against the Collateral, the legality or validity thereof
and the amounts necessary to discharge the same to be determined by
Administrative Agent in its sole discretion, any such payments made by
Administrative Agent to become Secured Obligations of the Grantors, due and
payable immediately and without demand;

 

(v)           to file any claims or take any action or institute any proceedings
that Administrative Agent may deem necessary or advisable for the collection of
any of the Collateral or otherwise to enforce the rights of Administrative Agent
with respect to any of the Collateral;

 

(vi)          to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though Administrative Agent were the absolute owner of the
Collateral for all purposes, and to do from time to time, at Administrative
Agent’s option and the Grantors’ expense, all other acts and things deemed
necessary by Administrative Agent to protect, preserve or realize upon the
Collateral and to more completely carry out the purposes of this Agreement; and

 

27

--------------------------------------------------------------------------------


 

(vii)         to sign the name of such Grantor on any financing statement,
continuation statement, notice or other similar document that, in the opinion of
Administrative Agent, should be made or filed in order to perfect or continue to
perfect the security interest granted under this Agreement.

 

(c)           If any Grantor fails to perform any covenant or agreement
contained in this Agreement after written request to do so by Administrative
Agent (provided, that, no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default), Administrative
Agent may itself perform, or cause the performance of, such covenant or
agreement and may take any other action that it deems necessary and appropriate
for the maintenance and preservation of the Collateral or its Lien thereon, and
the reasonable expenses so incurred in connection therewith shall be payable by
the Grantors pursuant to the Credit Agreement.

 

SECTION 8
MISCELLANEOUS

 

8.1           Amendments.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall be
effective unless in writing signed by Administrative Agent and each Grantor.

 

8.2           Notices.  All notices and other communications provided for herein
shall be addressed to Borrower (on behalf of all Grantors) and effected in the
manner provided for in Section 10.8 of the Credit Agreement.

 

8.3           Successors; Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of Administrative Agent and each Lender, except in
connection with a transaction permitted under the Credit Agreement. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than Lenders and their respective successors and assigns permitted
by the Credit Agreement) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

8.4           Survival.  All agreements, representations and warranties made
herein shall survive the execution and delivery of this Agreement.

 

8.5           No Waivers.  No failure or delay by Administrative Agent or any
Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

 

8.6           Enforcement.  By its acceptance of the benefits of this Agreement,
each Secured Party agrees that, notwithstanding any other term or provision
hereof, this Agreement may be enforced only by Administrative Agent, acting upon
the instructions or with the consent of the Lenders to the extent provided for
in Section 9 of the Credit Agreement, and that no Secured

 

28

--------------------------------------------------------------------------------


 

Party shall have any right individually to enforce or seek to enforce this
Agreement or to realize upon any Collateral or other security given to secure
the payment, performance or observance of any Secured Obligations.

 

8.7           Severability.  In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

8.8           Headings.  Headings and captions used in this Agreement (including
in exhibits and Schedules hereto) are included for convenience of reference only
and shall not be given any substantive effect.

 

8.9           Marshaling; Payments Set Aside.  Neither Administrative Agent nor
any Secured Party shall be under any obligation to marshal any assets in payment
of any or all of the Secured Obligations. To the extent that Borrower or any
other Grantor makes any payment or Administrative Agent enforces its Liens or
Administrative Agent or any Secured Party exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Secured
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefore, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or set-off had
not occurred.

 

8.10         GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)           THIS AGREEMENT AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

 

(b)           EACH GRANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS AND
IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED
IN SUCH COURTS.  EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON-CONVENIENS.  EACH
GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH
IN THE CREDIT AGREEMENT.

 

8.11         WAIVER OF JURY TRIAL.  EACH OF THE GRANTORS AND ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR

 

29

--------------------------------------------------------------------------------


 

RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH OF THE GRANTORS AND ADMINISTRATIVE AGENT ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF THE
GRANTORS AND ADMINISTRATIVE AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

8.12         Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. 
Signatures delivered by facsimile and other electronic transmission shall bind
the parties hereto.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

8.13         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement

 

8.14         Termination; Reinstatement.  This Agreement shall continue in
effect (notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until Payment in Full.  This Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Grantor for liquidation or reorganization, should any Grantor
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the assets
or property of any Grantor, and shall continue to be effective or be reinstated,
as the case may be, if at any time the payment, observance or performance of the
Secured Obligations, or any part thereof is, pursuant to applicable Law,
rescinded or reduced in amount, or shall otherwise be restored or returned by
any obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment, observance or
performance, as the case may be, had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

Remainder of Page Intentionally Left Blank

- Signature Page(s) Follow -

 

30

--------------------------------------------------------------------------------


 

Each of the undersigned has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

 

BORROWER:

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GUARANTOR:

 

 

 

 

GRANITE CITY RESTAURANT OPERATIONS, INC., a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY — ARKANSAS, INC., an Arkansas corporation

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY — ORLAND PARK, INC., an Illinois corporation

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY — CREVE COEUR, INC., a Missouri corporation

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Each of the undersigned has caused this Agreement to be duly executed and
delivered as of the date first above written

 

 

GRANITE CITY — ROCKFORD, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY — PEORIA, INC., an Illinois corporation

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY OF INDIANA, INC., an Indiana corporation

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY OF OHIO, INC., an Ohio corporation

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

GRANITE CITY OF KANSAS LTD., a Kansas corporation

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

The undersigned has caused this Agreement to be duly executed and delivered as
of the date first above written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent

 

 

 

 

 

By:

/s/ Aaron L. Markos

 

Name:

Aaron L. Markos

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

FORM OF GUARANTOR JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [                   ,
20       ] is executed and delivered by [                                , a
                           ] (“New Guarantor”), in favor of FIFTH THIRD BANK, in
its capacity as administrative agent (in such capacity, together with its
successors and assigns in such capacity, “Administrative Agent”) for all Lenders
under the Credit Agreement referred to below.  Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

RECITALS:

 

WHEREAS, Granite City Food & Brewery Ltd., a Minnesota corporation (“Borrower”),
Lenders and Administrative Agent are parties to a certain Credit Agreement dated
as of May 10, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which Lenders have agreed to make loans and other credit
accommodations to or for the account of Borrower upon the terms and subject to
the conditions set forth therein;

 

WHEREAS, pursuant to the Credit Agreement, Borrower and the other Credit Parties
(as such term is defined in Guaranty, Pledge and Security Agreement) have
executed and delivered in favor of Administrative Agent for the benefit of the
Secured Parties (as such term is defined in the Guaranty, Pledge and Security
Agreement) a certain Guaranty, Pledge and Security Agreement dated as of May 10,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Guaranty, Pledge and Security
Agreement”);

 

WHEREAS, in order to induce Administrative Agent and Lenders to continue to make
loans and other credit accommodations to or for the account of Borrower pursuant
to the Credit Agreement, New Guarantor is required to execute and deliver this
Agreement in favor of Administrative Agent for the benefit of the Secured
Parties in order to, among other things, join New Guarantor as a party to the
Guaranty, Pledge and Security Agreement; and

 

WHEREAS, New Guarantor will obtain substantial direct and indirect benefits as a
result of such loans and other credit accommodations, which benefits are hereby
acknowledged by New Guarantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, New Guarantor and Administrative Agent agree as
follows:

 

A-1

--------------------------------------------------------------------------------


 

1.             Joinder.

 

1.1           New Guarantor hereby acknowledges and agrees that, effective as of
the date hereof, upon receipt by Administrative Agent of a copy of this
Agreement duly executed and delivered by New Guarantor, (a) New Guarantor shall
constitute for all purposes, in each case as if New Guarantor had been an
original signatory thereto, (i) a “Guarantor” and one of the “Guarantors” under
and pursuant to the Guaranty, Pledge and Security Agreement, and (ii) a
“Grantor” and one of “Grantors” under and pursuant to the Guaranty, Pledge and
Security Agreement, and (b) all references in the Guaranty, Pledge and Security
Agreement to the terms “Guarantor” or “Guarantors,” and “Grantor” or “Grantors”
shall be deemed to include New Guarantor.  Without limiting the generality of
the foregoing, New Guarantor hereby (A) repeats and reaffirms all covenants,
agreements, representations and warranties of a Guarantor and a Grantor
contained the Guaranty, Pledge and Security Agreement, in each case to the
extent applicable to a Guarantor or a Grantor, (B) severally and jointly with
all other Guarantors unconditionally and irrevocably, as a primary obligor and
not solely as a surety, guarantees the full and prompt payment, performance and
observance when due, whether at maturity or earlier, by reason of acceleration
or otherwise, and in accordance with the terms and provisions of the Credit
Agreement and each of the other Loan Documents, of all Guaranteed Obligations
(as such term is defined in the Guaranty, Pledge and Security Agreement) of New
Guarantor, on the terms set forth in Section 2 of the Guaranty, Pledge and
Security Agreement, and (C) to secure the prompt and complete payment,
performance and observance when due (whether at stated maturity, by acceleration
or otherwise) of all Secured Obligations of New Guarantor, hereby grants to
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in (and right of setoff against) all Collateral of such
Grantor, whether now owned and existing or hereafter acquired or arising and
wheresoever located.

 

1.2           Attached as Annex A hereto are certain revised Schedules Guaranty,
Pledge and Security Agreement (“Revised Schedules”).  Each of Borrower, New
Guarantor and each of the other Guarantors hereby (i) agrees that, as of the
date hereof, the Revised Schedules replace in their entirety the corresponding
existing Schedules to the Guaranty, Pledge and Security Agreement, and
(ii) represents and warrants to Administrative Agent and each of the Secured
Parties that, after giving effect to this Agreement and the Revised Schedules,
the representations and warranties of each Credit Party contained in the Loan
Documents are true, correct and complete in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of this Agreement, except to the extent that any such representation or
warranty relates to a specific date, in which case such representation or
warranty remains true, correct and complete in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date.

 

2.             Further Assurances.  Each of Borrower, New Guarantor and each of
the other Guarantors shall, at its own cost and expense, take, execute,
acknowledge and deliver all such further acts, documents and assurances as may
from time to time be necessary or as Administrative Agent may from time to time
reasonably request in order to carry out the intent and purposes of this
Agreement and the transactions contemplated hereby, including all such actions
to establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens) in favor of Administrative Agent for the
benefit of the Secured Parties on all Collateral of New Guarantor.

 

A-2

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

3.1           Except as expressly modified hereby, the Guaranty, Pledge and
Security Agreement shall remain in full force and effect in accordance with its
terms.

 

3.2           No reference to this Agreement need be made in the Credit
Agreement, the Guaranty, Pledge and Security Agreement or any other Loan
Document (or in any other agreement, document or instrument that refers to any
of the foregoing) and, from and after the date hereof, each reference to the
Guaranty, Pledge and Security Agreement contained in the Credit Agreement, the
Guaranty, Pledge and Security Agreement and each other Loan Document (and in
each other agreement, document or instrument that refers to any of the
foregoing) shall constitute a reference to the Guaranty, Pledge and Security
Agreement, as modified hereby.

 

3.3           This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures and
hereto were upon the same instrument.  Signatures delivered by facsimile and
other electronic transmission shall bind the parties delivering the same.  This
Agreement and the other Loan Documents constitute the entire agreement and
understanding among the parties hereto, and supersede any and all prior
agreements and understandings, oral or written, in each case relating to the
subject matter hereof.

 

3.4           THIS AGREEMENT AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

 

Remainder of Page Intentionally Left Blank

- Signature Page(s) Follow -

 

A-3

--------------------------------------------------------------------------------


 

Each of the undersigned has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

 

NEW GUARANTOR:

 

 

 

[                               ], a [                               ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation, as Borrower

 

GRANITE CITY RESTAURANT OPERATIONS, INC., a Minnesota corporation, as a
Guarantor

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

GRANITE CITY — ARKANSAS, INC., an Arkansas corporation, as a Guarantor

 

GRANITE CITY — PEORIA, INC., an Illinois corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

GRANITE CITY — ORLAND PARK, INC., an Illinois corporation, as a Guarantor

GRANITE CITY OF INDIANA, INC., an Indiana corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

A-4

--------------------------------------------------------------------------------


 

GRANITE CITY — CREVE COEUR, INC., a Missouri corporation, as a Guarantor

GRANITE CITY OF OHIO, INC., an Ohio corporation, as a Guarantor

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

GRANITE CITY — ROCKFORD, INC., an Illinois corporation, as a Guarantor

 

GRANITE CITY OF KANSAS LTD., a Kansas corporation, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

[                                   ], a [                                   ],

 

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

A-5

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

A-6

--------------------------------------------------------------------------------


 

ANNEX A

TO

GUARANTOR JOINDER AGREEMENT

 

REVISED GUARANTY, PLEDGE AND SECURITY AGREEMENT SCHEDULES

 

Attached.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Agreement”) dated as of
[              , 20      ] is executed and delivered by
[                        , a                        ] (“Grantor”), in favor of
FIFTH THIRD BANK, in its capacity as administrative agent (in such capacity,
together with its successors and assigns in such capacity, “Administrative
Agent”) for Secured Parties under the Guaranty, Pledge and Security Agreement
referred to below.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Guaranty,
Pledge and Security Agreement.

 

RECITALS:

 

WHEREAS, Grantor has adopted, used and is using the Copyrights set forth on
Annex 1 hereto, which Copyrights are registered with the United States Copyright
Office (collectively, the “Registered Copyrights”);

 

WHEREAS, Grantor has executed and delivered in favor of Administrative Agent for
the benefit of the Secured Parties a certain Guaranty, Pledge and Security
Agreement dated as of May 10, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the
“Guaranty, Pledge and Security Agreement”); and

 

WHEREAS, pursuant to the Guaranty, Pledge and Security Agreement, Grantor has
granted to Administrative Agent for the benefit of the Secured Parties a
security interest in, among other things, all right, title and interest of
Grantor in and to each of the Registered Copyrights to secure the prompt and
complete payment, performance and observance of all Grantor’s Secured
Obligations;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Grantor agrees as follows:.

 

1.             Incorporation of Guaranty, Pledge and Security Agreement.  The
Guaranty, Pledge and Security Agreement, and the terms and provisions thereof,
are hereby incorporated herein in their entirety by this reference thereto.

 

2.             Grant and Reaffirmation of Grant of Security Interests.  To
secure the prompt and complete payment, performance and observance of all
Grantor’s Secured Obligations, Grantor hereby grants to Administrative Agent for
the benefit of the Secured Parties (and hereby ratifies, confirms and reaffirms
its grant pursuant to the Guaranty, Pledge and Security Agreement of) a
continuing security interest in all of the following property and interests in
property of Grantor, whether now owned and existing or hereafter acquired or
arising:

 

B-1

--------------------------------------------------------------------------------


 

(a)           all of the Registered Copyrights, and all copyright registrations
and applications for copyright registration (including, without limitation, all
recordings, supplemental registrations and derivative or collective work
registrations), and all renewals and extensions, in each case in respect
thereof, whether published or unpublished, together with all reissues,
continuations and extensions thereof; and

 

(b)           all proceeds of the foregoing, including, without limitation, all
general intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to the Registered Copyrights.

 

3.             Governing Law.  This Agreement is made under and governed by the
laws of the State of Illinois applicable to contracts made and to be performed
entirely within such State, without regard to conflicts of laws principles.

 

Remainder of Page Intentionally Left Blank

- Signature Page(s) Follow -

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

[                                               ], a
[                                               ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1

TO

COPYRIGHT SECURITY AGREEMENT

 

REGISTERED COPYRIGHTS

 

Copyright Registrations

 

 

 

Registration

 

 

 

 

Title

 

Number

 

Registration Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

Title

 

Application Number

 

Application Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”) dated as of
[                  , 20      ] is executed and delivered by
[                     , a                        ] (“Grantor”), in favor of
FIFTH THIRD BANK, in its capacity as administrative agent (in such capacity,
together with its successors and assigns in such capacity, “Administrative
Agent”) for Secured Parties under the Guaranty, Pledge and Security Agreement
referred to below.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Guaranty,
Pledge and Security Agreement.

 

RECITALS:

 

WHEREAS, Grantor owns the letters patent and/or applications for letters patent
of the United States set forth on Annex 1 hereto (collectively, the “Registered
Patents”);

 

WHEREAS, Grantor have executed and delivered in favor of Administrative Agent
for the benefit of the Secured Parties a certain Guaranty, Pledge and Security
Agreement dated as of May 10, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the
“Guaranty, Pledge and Security Agreement”); and

 

WHEREAS, pursuant to the Guaranty, Pledge and Security Agreement, Grantor has
granted to Administrative Agent for the benefit of the Secured Parties a
security interest in, among other things, all right, title and interest of
Grantor in and to each of the Registered Patents to secure the prompt and
complete payment, performance and observance of all Grantor’s Secured
Obligations;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Grantor agrees as follows:.

 

1.             Incorporation of Guaranty, Pledge and Security Agreement.  The
Guaranty, Pledge and Security Agreement, and the terms and provisions thereof,
are hereby incorporated herein in their entirety by this reference thereto.

 

2.             Grant and Reaffirmation of Grant of Security Interests.  To
secure the prompt and complete payment, performance and observance of all
Grantor’s Secured Obligations, Grantor hereby grants to Administrative Agent for
the benefit of the Secured Parties (and hereby ratifies, confirms and reaffirms
its grant pursuant to the Guaranty, Pledge and Security Agreement of) a
continuing security interest in all of the following property and

 

C-1

--------------------------------------------------------------------------------


 

interests in property of Grantor, whether now owned and existing or hereafter
acquired or arising:

 

(a)           all of the Registered Patents, and all recordings and
registrations thereof and applications therefor, including, without limitation,
the inventions described therein, and all reissues, continuations, divisions,
renewals, extensions and continuations-in part thereof; and

 

(b)           all proceeds of the foregoing, including, without limitation, all
general intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to the Registered Patents.

 

3.             Governing Law.  This Agreement is made under and governed by the
laws of the State of Illinois applicable to contracts made and to be performed
entirely within such State, without regard to conflicts of laws principles.

 

Remainder of Page Intentionally Left Blank

- Signature Page(s) Follow -

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

[                                               ], a
[                                               ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

ANNEX 1

TO

PATENT SECURITY AGREEMENT

 

REGISTERED PATENTS

 

Patent Registrations

 

Patent Title

 

Patent Number

 

Issue Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications

 

Patent Application Title (if
Published)

 

Patent Application
Serial Number

 

Patent Application
Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”) dated as of
[                , 20       ] is executed and delivered by
[                     , a                       ] (“Grantor”), in favor of FIFTH
THIRD BANK, in its capacity as administrative agent (in such capacity, together
with its successors and assigns in such capacity, “Administrative Agent”) for
Secured Parties under the Guaranty, Pledge and Security Agreement referred to
below.  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Guaranty, Pledge and Security
Agreement.

 

RECITALS:

 

WHEREAS, Grantor has adopted, used and is using the Trademarks set forth on
Annex 1 hereto (collectively, the “Registered Trademarks”);

 

WHEREAS, Grantor has executed and delivered in favor of Administrative Agent for
the benefit of the Secured Parties a certain Guaranty, Pledge and Security
Agreement dated as of May 10, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the
“Guaranty, Pledge and Security Agreement”); and

 

WHEREAS, pursuant to the Guaranty, Pledge and Security Agreement, Grantor has
granted to Administrative Agent for the benefit of the Secured Parties a
security interest in, among other things, all right, title and interest of
Grantor in and to each of the Registered Trademarks to secure the prompt and
complete payment, performance and observance of all Grantor’s Secured
Obligations;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Grantor agrees as follows:.

 

1.             Incorporation of Guaranty, Pledge and Security Agreement.  The
Guaranty, Pledge and Security Agreement, and the terms and provisions thereof,
are hereby incorporated herein in their entirety by this reference thereto.

 

2.             Grant and Reaffirmation of Grant of Security Interests.  To
secure the prompt and complete payment, performance and observance of all
Grantor’s Secured Obligations, Grantor hereby grants to Administrative Agent for
the benefit of the Secured Parties (and hereby ratifies, confirms and reaffirms
its grant pursuant to the Guaranty, Pledge and Security Agreement of) a
continuing security interest in all of the following property and interests in
property of Grantor, whether now owned and existing or hereafter acquired or
arising:

 

D-1

--------------------------------------------------------------------------------


 

(a)           all of the Registered Trademarks, all recordings and registrations
thereof and applications therefor, all renewals and extensions thereof, all
rights corresponding thereto, and all goodwill associated therewith or
symbolized thereby; and

 

(b)           all proceeds of the foregoing, including, without limitation, all
general intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to the Registered Trademarks.

 

3.             Governing Law.  This Agreement is made under and governed by the
laws of the State of Illinois applicable to contracts made and to be performed
entirely within such State, without regard to conflicts of laws principles.

 

Remainder of Page Intentionally Left Blank

- Signature Page(s) Follow -

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

[                                               ], a
[                                               ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1

TO

TRADEMARK SECURITY AGREEMENT

 

REGISTERED TRADEMARKS

 

Trademark Registrations

 

Trademark

 

Registration
Number

 

Registration Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications

 

Trademark

 

Application Number

 

Application Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

FORM OF PLEDGE AMENDMENT

 

This PLEDGE AMENDMENT (this “Pledge Amendment”), dated as of
[                  , 20     ], is delivered by [NAME OF GRANTOR] (“Grantor”)
pursuant to Section 5.7 of the Guaranty, Pledge and Security Agreement referred
to below.  Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Guaranty, Pledge and
Security Agreement.

 

Grantor hereby agrees that (a) this Pledge Amendment may be attached to that
certain Guaranty, Pledge and Security Agreement dated as of May 10, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Guaranty, Pledge and Security Agreement”),
made by Grantor and certain affiliates of Grantor named therein in favor of
Fifth Third Bank, as Administrative Agent for the Secured Parties, and
(b) effective as of the date hereof, the Equity Interests set forth on Annex A
to this Pledge Amendment shall be deemed to constitute Pledged Equity Interests
of such Grantor under and for all purposes of the Guaranty, Pledge and Security
Agreement, and shall become part of the Pledged Collateral, and shall secure the
prompt and complete payment, performance and observance of all Secured
Obligations of Grantor as provided in the Security Agreement. This Pledge
Amendment and its attachments are hereby incorporated by this reference thereto
into the Guaranty, Pledge and Security Agreement and made a part thereof.

 

This Pledge Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures and hereto were
upon the same instrument.  Signatures delivered by facsimile and other
electronic transmission shall bind the parties delivering the same.  This Pledge
Amendment and the other Loan Documents constitute the entire agreement and
understanding among the parties hereto, and supersede any and all prior
agreements and understandings, oral or written, in each case relating to the
subject matter hereof.

 

This Pledge Amendment is made under and governed by the laws of the State of
Illinois applicable to contracts made and to be performed entirely within such
State, without regard to conflicts of laws principles.

 

Remainder of Page Intentionally Left Blank

- Signature Page(s) Follow -

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Pledge Amendment to be duly executed
and delivered as of the date first above written.

 

 

 

GRANTOR:

 

 

 

 

 

[                                               ], a
[                                               ]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

 

 

 

 

 

FIFTH THIRD BANK, an Ohio Banking corporation, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

E-2

--------------------------------------------------------------------------------


 

ANNEX A

TO

PLEDGE AMENDMENT

 

EQUITY INTERESTS

 

Name of Issuer

 

Type of
Interests

 

Certificate No.
(if applicable)

 

No. of
Shares/Units (if
applicable)

 

Percentage of
Outstanding
Interests in
Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

--------------------------------------------------------------------------------


 

SCHEDULE 1.3(A)

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

ASSIGNED AGREEMENTS

 

Fountain Support Agreement dated March 2, 2009 by and between Dr Pepper/Seven
Up, Inc. and Granite City Food & Brewery

 

Fountain Beverage Sales Agreement dated November 1, 2005 by and between
Pepsi-Cola Fountain Company, Inc. and Granite City Food & Brewery Ltd.,(1) as
amended by that certain Amendment dated April 20, 2006, as further amended by
that certain Amendment #2 dated March 17, 2009(2)

 

Master Distribution Agreement “Customer Services Agreement” dated as of
December 10, 2008 by and between SYSCO CORPORATION and Granite City Food &
Brewery Ltd., as amended by that certain Amendment effective as of July 2009(3)

 

Sysco Specialty Meat Companies Meat Agreement dated March 23, 2010 by and
between Sysco Specialty Meat Companies and Granite City Food & Brewery Ltd.

 

License Agreement dated January 11, 2011 between Granite City Food & Brewery
Ltd. and Caffe Connection, Inc. / CC Holdings, Inc.

 

Master Agreement dated October 30, 2008 by and between Granite City Food &
Brewery Ltd. and Granite City of Kansas Ltd.

 

Master Agreement dated April 30, 2007 by and between Granite City Food & Brewery
Ltd. and Granite City — Rockford, Inc.

 

Master Agreement dated August 17, 2007 by and between Granite City Food &
Brewery Ltd. and Granite City of Ohio, Inc.

 

Master Agreement dated September 6, 2007 by and between Granite City Food &
Brewery Ltd. and Granite City of Indiana, Inc.

 

Master Agreement dated May 30, 2007 by and between Granite City Food & Brewery
Ltd. and Granite City — Peoria, Inc.

 

Master Agreement dated June 7, 2007 by and between Granite City Food & Brewery
Ltd. and Granite City — Arkansas, Inc.

 

--------------------------------------------------------------------------------


 

Master Agreement dated June 19, 2007 by and between Granite City Food & Brewery
Ltd. and Granite City — Creve Coeur, Inc.

 

Master Agreement dated May 30, 2007 by and between Granite City Food & Brewery
Ltd. and Granite City — Orland Park, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.3(B)

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

PLEDGED COLLATERAL

 

PLEDGED EQUITY INTERESTS:

 

Grantor

 

Name of Issuer

 

Type of Interest

 

Certificate No.
(if applicable)

 

No. of
Shares/Units (if
applicable)

 

Percentage of
Outstanding
Equity Interests
in Issuer

 

Granite City Food & Brewery Ltd.

 

Granite City — Arkansas, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City — Orland Park, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City — Rockford, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City — Peoria, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City — Creve Coeur, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City of Indiana, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City of Ohio, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Food & Brewery Ltd.

 

Granite City Restaurant Operations, Inc.

 

Common stock

 

1

 

100

 

100

%

Granite City Restaurant Operations, Inc.

 

Granite City of Kansas Ltd.

 

Common stock

 

3

 

49

 

50

%

 

PLEDGED NOTES:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

COMMERCIAL TORT CLAIMS

 

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

FILING LOCATIONS

 

Name of Grantor

 

Secretary of State

 

County Office

 

 

 

 

 

Granite City Food & Brewery Ltd.

 

Minnesota

 

Cass County, North Dakota

 

 

 

 

 

Granite City Restaurant Operations, Inc.

 

Minnesota

 

Oakland County, Michigan

 

 

 

 

 

Granite City — Arkansas, Inc.

 

Arkansas

 

N/A

 

 

 

 

 

Granite City — Orland Park, Inc.

 

Illinois

 

N/A

 

 

 

 

 

Granite City — Rockford, Inc.

 

Illinois

 

N/A

 

 

 

 

 

Granite City — Peoria, Inc.

 

Illinois

 

N/A

 

 

 

 

 

Granite City — Creve Coeur, Inc.

 

Missouri

 

N/A

 

 

 

 

 

Granite City of Indiana, Inc.

 

Indiana

 

N/A

 

 

 

 

 

Granite City of Ohio, Inc.

 

Ohio

 

N/A

 

 

 

 

 

Granite City of Kansas Ltd.

 

Kansas

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

GRANTOR INFORMATION; LOCATIONS OF GRANTORS’ CHIEF EXECUTIVE OFFICES, RECORDS
RELATING TO COLLATERAL AND EQUIPMENT AND INVENTORY, ETC.

 

Legal Name

 

Jurisdiction
of
Organization

 

Organization
Identification
Number

 

Federal Tax
Identification
Number

 

Chief Executive
Office

 

Records relating to
Collateral

 

Locations of
Inventory and
Equipment

 

Trade or Prior
Names (5 years)

Granite City Food & Brewery Ltd.

 

Minnesota

 

9S-463

 

41-1883639

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

Granite City Food & Brewery

Granite City Restaurant Operations, Inc.

 

Minnesota

 

2817618-2

 

26-2456488

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

Granite City Food & Brewery

Granite City — Arkansas, Inc.

 

Arkansas

 

800099575

 

26-0214068

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

None

Granite City — Orland Park, Inc.

 

Illinois

 

6505-9975

 

20-5811031

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

None

Granite City — Rockford, Inc.

 

Illinois

 

6505-9959

 

20-5810961

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

None

Granite City — Peoria, Inc.

 

Illinois

 

65059932

 

20-5810887

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

None

Granite City of Indiana, Inc.

 

Indiana

 

2007052900293

 

26-0250748

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

Granite City Food & Brewery

 

--------------------------------------------------------------------------------


 

Legal Name

 

Jurisdiction
of
Organization

 

Organization
Identification
Number

 

Federal Tax
Identification
Number

 

Chief Executive
Office

 

Records relating to
Collateral

 

Locations of
Inventory and
Equipment

 

Trade or Prior
Names (5 years)

Granite City of Kansas Ltd.

 

Kansas

 

3777778

 

02-0742915

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

None

Granite City — Creve Coeur, Inc.

 

Missouri

 

00813163

 

26-0234806

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

Granite City Food & Brewery

Granite City of Ohio, Inc.

 

Ohio

 

1702396

 

26-0250689

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN

55416

 

See below

 

None

 

Locations of Equipment and Inventory

 

Address (County)

 

Current Tenant

 

 

 

4755 1st Ave. SE

Cedar Rapids, IA 52403

(Linn County)

 

Granite City Restaurant Operations, Inc.

 

 

 

West Oaks Shopping Center

11411 Olive Blvd.

Creve Coeur, MO 63141

(St. Louis County)

 

Granite City Restaurant Operations, Inc.

 

 

 

12801 University Ave.

Clive, IA 50325

(Polk County)

 

Granite City Restaurant Operations, Inc.

 

 

 

5270 Utica Ridge Road

Davenport, IA 52807

(Scott County)

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

 

Address (County)

 

Current Tenant

 

 

 

3330 Pilot Knob Road

Eagan, MN 55121

(Dakota County)

 

Granite City Restaurant Operations, Inc.

 

 

 

230 Conference Center Dr.

East Peoria, IL 61611

(Tazwell County)

 

Granite City Restaurant Operations, Inc.

 

 

 

2244 North Webb Road

Wichita, KS 67226

(Sedgwick County)

 

Granite City of Kansas Ltd.

 

 

 

1636 SW. 42nd St.

Fargo, ND 58103

(Cass County)

 

Granite City Restaurant Operations, Inc.

 

 

 

3809 Coldwater Rd.

Fort Wayne, IN 46805

(Allen County)

 

**Granite City of Indiana, Inc.

 

 

 

150 W. 96th St.

Indianapolis, IN 46290

(Hamilton County)

 

**Granite City Food & Brewery Ltd.

 

 

 

15085 119th St.

Olathe, KS 66062

(Johnson County)

 

Granite City of Kansas Ltd.

 

 

 

1001 N. 102nd St.

Omaha, NE 68114

(Douglas County)

 

**Granite City Food & Brewery Ltd.

 

 

 

1701 Village West Parkway

Kansas City, KS 66111

(Wyandotte County)

 

Granite City of Kansas Ltd.

 

 

 

6150 O Street

Lincoln, NE 68505

(Lancaster County)

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

Address (County)

 

Current Tenant

 

 

 

72 West Towne Mall

Madison, WI 53719

(Dane County)

 

Granite City Restaurant Operations, Inc.

 

 

 

11909 Main Street

Maple Grove, MN 55369

(Hennepin County)

 

Granite City Restaurant Operations, Inc.

 

 

 

14035 South La Grange Rd

Orland Park, IL 60462

(Cook County)

 

Granite City Restaurant Operations, Inc.

 

 

 

7140 Harrison Ave.

Suite 108

Rockford, IL 61112

(Winnebago County)

 

Granite City Restaurant Operations, Inc.

 

 

 

851 Rosedale Center

Roseville, MN 55113

(Ramsey County)

 

Granite City Restaurant Operations, Inc.

 

 

 

2620 South Louise Ave.

Sioux Falls, SD 57104

(Minnehaha County)

 

Granite City Food & Brewery Ltd.

 

 

 

University Park Mall

6501 Grape Road

Mishawaka, IN 46545

(St. Joseph County)

 

Granite City Restaurant Operations, Inc.

 

 

 

3945 2nd St. South

St. Cloud, MN 56301

(Stearns County)

 

Granite City Food & Brewery Ltd. (f/k/a Founders Food & Firkins Ltd.)

 

 

 

5500 Excelsior Blvd.

St. Louis Park, MN 55416

(Hennepin County)

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

 

Address (County)

 

Current Tenant

 

 

 

2300 Village Drive West

Suite 130

(6600 Russell Road)

Maumee, OH 43537

(Lucas County)

 

Granite City Restaurant Operations, Inc.

 

 

 

2661 North Maize Road

West Wichita, KS 67205

(Sedgwick County)

 

Granite City of Kansas Ltd.

 

 

 

8461 Northwest Prairie View

Rd. Kansas City, MO 64153

(Platte County)

 

Granite City Restaurant Operations, Inc.

 

 

 

5402 Parkdale Drive

Suite 101

St. Louis Park, MN 55416

(Hennepin County)

 

Granite City Food & Brewery Ltd.

 

 

 

1722 Detroit Street

Ellsworth, IA 50075

(Hamilton County)

 

Granite City Food & Brewery Ltd.

 

--------------------------------------------------------------------------------

**Indicates that the current Tenant listed has requested a consent to assign (to
Granite City Restaurant Operations, Inc.) from the appropriate Landlord, but to
date, the Landlord has not consented.

 

755 West Big Beaver Road, Troy, Michigan (owned by Granite City Restaurant
Operations, Inc.)

 

Other Locations of Business:

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

TO

GUARANTY, PLEDGE AND SECURITY AGREEMENT

 

DEPOSIT ACCOUNTS

 

Name and Address of
Bank

 

Name of Entity on the
Account

 

Account Number

 

Type of Account

First National Bank

125 W Sioux

Pierre, SD 57501

 

Granite City Food &

Brewery Ltd.

 

1007076

1007068

107457

 

Checking

Checking

Savings

US Bank

300 Prairie Center Dr.

Eden Prairie, MN 55344

 

Granite City Food &

Brewery Ltd.

 

104756814653

 

Depository

Bank of the West

3055 N Rock Rd

Wichita, KS 67226

 

Granite City of Kansas

Ltd.

 

598011492

 

Depository

Fifth Third Bank

PO Box 630900

Cincinnati, OH 45263

 

Granite City Food &

Brewery Ltd.

 

7235747735

 

Depository

 

--------------------------------------------------------------------------------